Exhibit 10.4

EXECUTION COPY

WFN CREDIT COMPANY, LLC

Transferor

WORLD FINANCIAL NETWORK NATIONAL BANK

Servicer

and

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST II

Issuer

TRANSFER AND SERVICING AGREEMENT

Dated as of March 26, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    1

Section 1.1

   Definitions    1

Section 1.2

   Other Definitional Provisions    1

ARTICLE II

   CONVEYANCE OF TRUST ASSETS    2

Section 2.1

   Conveyance of Trust Assets    2

Section 2.2

   Acceptance by Issuer    3

Section 2.3

   Representations and Warranties of the Transferor    4

Section 2.4

   Representations and Warranties of the Transferor Relating to the Trust
Assets; Notice of Breach    6

Section 2.5

   Covenants of the Transferor    10

Section 2.6

   Addition of Accounts    14

Section 2.7

   Removal of Accounts    19

Section 2.8

   Issuer May Perform    21

Section 2.9

   No Assumption of Liability    21

ARTICLE III

   ADMINISTRATION AND SERVICING OF RECEIVABLES    21

Section 3.1

   Acceptance of Appointment and Other Matters Relating to the Servicer    21

Section 3.2

   Servicing Compensation    22

Section 3.3

   Representations, Warranties and Covenants of the Servicer    23

Section 3.4

   Reports and Records for the Issuer    25

Section 3.5

   Annual Servicer’s Certificate    25

Section 3.6

   Annual Independent Accountants’ Servicing Report    26

Section 3.7

   Tax Treatment    26

Section 3.8

   Notices to the Transferor    26

ARTICLE IV

   OTHER MATTERS RELATING TO THE TRANSFEROR    26

Section 4.1

   Liability of the Transferor    26

Section 4.2

   Merger or Consolidation of, or Assumption of the Obligations of, the
Transferor    27

Section 4.3

   Limitation on Liability    27

ARTICLE V

   OTHER MATTERS RELATING TO THE SERVICER    28

Section 5.1

   Liability of the Servicer    28

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.2

   Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
   28

Section 5.3

   Limitation on Liability    29

Section 5.4

   Servicer Indemnification of the Issuer and the Owner Trustee    29

Section 5.5

   The Servicer Not to Resign    30

Section 5.6

   Access to Certain Documentation and Information Regarding the Receivables   
30

Section 5.7

   Delegation of Duties    30

Section 5.8

   Examination of Records    31

Section 5.9

   Compensation, Reimbursement and Indemnification of Indenture Trustee    31

ARTICLE VI

   INSOLVENCY EVENTS    32

Section 6.1

   Rights upon the Occurrence of an Insolvency Event    32

ARTICLE VII

   SERVICER DEFAULTS    32

Section 7.1

   Servicer Defaults    32

Section 7.2

   Indenture Trustee to Act; Appointment of Successor    34

Section 7.3

   Notification of Servicer Default and Successor Servicer    36

Section 7.4

   Waiver of Past Defaults    36

ARTICLE VIII

   TERMINATION    36

Section 8.1

   Termination of Agreement    36

ARTICLE IX

   MISCELLANEOUS PROVISIONS    36

Section 9.1

   Amendment    36

Section 9.2

   Protection of Right, Title and Interest to Issuer    38

Section 9.3

   GOVERNING LAW    38

Section 9.4

   Notices    38

Section 9.5

   Severability of Provisions    39

Section 9.6

   Assignment    39

Section 9.7

   Further Assurances    39

Section 9.8

   No Waiver; Cumulative Remedies    39

Section 9.9

   Counterparts    39

Section 9.10

   Third-Party Beneficiaries    39

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.11

   Actions by Noteholders    40

Section 9.12

   Rule 144A Information    40

Section 9.13

   Merger and Integration    40

Section 9.14

   No Bankruptcy Petition    40

Section 9.15

   Headings    40

Section 9.16

   Inconsistent Provisions    41

Section 9.17

   Rights of Indenture Trustee    41

Section 9.18

   Rights of Owner Trustee    41

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE/EXHIBITS

 

Schedule 1    -    Account Schedule Exhibit A    -    Form of Assignment of
Receivables in Additional Accounts Exhibit B    -    Form of Monthly Servicer’s
Report Exhibit C-1    -    Form of Reassignment of Receivables in Removed
Accounts Exhibit C-2    -    Form of Reassignment of Removed Receivables Exhibit
D    -    Form of Annual Servicer’s Certificate Exhibit E    -    Procedures of
Independent Accountants Exhibit F    -    Form of Opinion of Counsel Regarding
Additional Accounts Exhibit G    -    Form of Annual Opinion of Counsel

 

-iv-



--------------------------------------------------------------------------------

TRANSFER AND SERVICING AGREEMENT, dated as of March 26, 2010 (this “Agreement”),
by and among WFN Credit Company, LLC, a Delaware limited liability company, as
Transferor, World Financial Network National Bank, a national banking
association (“WFN”), as Servicer, and World Financial Network Credit Card Master
Note Trust II, a Delaware statutory trust, as the Issuer (the “Issuer”).

In consideration of the mutual agreements contained herein, each party agrees as
follows for the benefit of the other parties, the Noteholders and any
Enhancement Providers to the extent provided herein and in the Indenture or any
Indenture Supplement:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein and not otherwise defined
herein are defined in Annex A to the Master Indenture (as amended, the
“Indenture”), dated as of the date hereof between the Issuer and U.S. Bank
National Association, as Indenture Trustee.

Section 1.2 Other Definitional Provisions. All terms defined directly or by
reference in this Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant hereto unless otherwise defined
therein. For purposes of this Agreement and all such certificates and other
documents, unless the context otherwise requires: (a) accounting terms not
otherwise defined in this Agreement, and accounting terms partly defined in this
Agreement to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles; (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) any reference
to each Rating Agency shall only apply to any specific rating agency if such
rating agency is then rating any outstanding Series; (d) references to any
amount as on deposit or outstanding on any particular date means such amount at
the close of business on such day; (e) the words “hereof,” “herein” and
“hereunder” and words of similar import refer to this Agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of this Agreement (or such certificate or document);
(f) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made), and references to any paragraph,
Section, clause or other subdivision within any Section or definition refer to
such paragraph, subsection, clause or other subdivision of such Section or
definition; (g) the term “including” means “including without limitation”;
(h) references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation;
(i) references to any Person include that Person’s successors and assigns; and
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRUST ASSETS

Section 2.1 Conveyance of Trust Assets. The Transferor does hereby Convey to the
Issuer without recourse (except as expressly provided herein), all of its right,
title and interest in, to and under (a) the Collateral Certificate, and
(b) effective on the Certificate Trust Termination Date, the Receivables
existing at the opening of business on the Certificate Trust Termination Date,
and thereafter created from time to time in connection with the Accounts, until
the termination of the Issuer, all monies due or to become due with respect
thereto, all Collections, all Recoveries, all rights, remedies, powers and
privileges with respect to the Receivables, all of its rights, remedies, powers
and privileges under the Purchase Agreement, and all proceeds of all of the
foregoing (collectively, the “Trust Assets”).

On or prior to the Initial Closing Date, Transferor shall deliver the Collateral
Certificate to the Issuer, endorsed to the order of the Issuer. The Transferor
agrees to record and file, at its own expense, a financing statement or
financing statements (including any continuation statements with respect to each
such financing statement when applicable) with respect to the Collateral
Certificate and, no later than the Certificate Trust Termination Date, with
respect to the other Trust Assets then existing on the Certificate Trust
Termination Date and thereafter created meeting the requirements of applicable
state law in such manner and in such jurisdictions, and take such other actions
as are necessary to perfect, and maintain the perfection of, the Conveyance of
its interest in the Collateral Certificate and the other Trust Assets to the
Issuer and the first-priority nature of the Issuer’s interest in the Collateral
Certificate and the other Trust Assets, and to deliver file-stamped copies of
such financing statements or continuation statements or other evidence of such
filings (which may, for purposes of this Section 2.1, consist of telephone
confirmation of such filing followed by delivery of a file-stamped copy as soon
as practicable) to the Indenture Trustee, as soon as practicable after receipt
thereof by the Transferor.

Transferor agrees, at its own expense, (i) on or prior to (w) the Certificate
Trust Termination Date, (x) the Automatic Addition Termination Date or any
Automatic Addition Suspension Date, or subsequent Restart Date, in the case of
the Accounts designated pursuant hereto prior to such date, (y) the applicable
Addition Date, in the case of Supplemental Accounts and (z) the applicable
Removal Date, in the case of Removed Accounts, to indicate in the appropriate
computer files that Receivables created (or reassigned, in the case of Removed
Accounts) in connection with the Accounts owned by the Originator have been
conveyed to Issuer pursuant to this Agreement (or conveyed to Transferor or its
designee in accordance with Section 2.7, in the case of Removed Accounts) by
including in such computer files the code identifying each such Account (or, in
the case of Removed Accounts, either including such a code identifying the
Removed Accounts only if the removal occurs prior to the Automatic Addition
Termination Date or an Automatic Addition Suspension Date, or subsequent to a
Restart Date, or deleting such code thereafter) and (ii) by the Determination
Date next following the date referred to in clause (i)(w) or (x), by the
Determination Date following any Due Period in which Automatic Additional
Accounts are designated to the Issuer or within five Business Days of the date
referred to in clause (y) or (z), as applicable, to deliver to Issuer an Account
Schedule, specifying for each such Account, as of the Certificate Trust
Termination Date, in the

 

2



--------------------------------------------------------------------------------

case of clause (i)(w), as of the Automatic Addition Termination Date, the
Automatic Addition Suspension Date or Restart Date, in the case of clause
(i)(x), the end of the prior Due Period in the case of any such Account Schedule
relating to Automatic Additional Accounts designated during such Due Period, the
applicable Addition Cut Off Date, in the case of Supplemental Accounts and the
Removal Date, in the case of Removed Accounts, its account number and, the
aggregate amount outstanding in such Account and the aggregate amount of
Principal Receivables outstanding in such Account. Such Account Schedule, as
supplemented from time to time to reflect Additional Accounts and Removed
Accounts shall be marked as Schedule 1 to this Agreement and is hereby
incorporated into and made a part of this Agreement. Once the code referenced in
clause (i) of this paragraph has been included with respect to any Account,
Transferor further agrees not to alter such code during the remaining term of
this Agreement unless and until (x) such Account becomes a Removed Account,
(y) a Restart Date has occurred on which Transferor starts including Automatic
Additional Accounts as Accounts or (z) Transferor shall have delivered to Issuer
at least 30 days’ prior written notice of its intention to do so and has taken
such action as is necessary or advisable to cause the interest of Issuer in the
Receivables and the other Trust Assets to continue to be perfected with the
priority required by this Agreement.

The parties intend that if, and to the extent that, such Conveyance is not
deemed to be a sale, the Transferor shall be deemed hereunder to have granted,
and hereby grants, to the Issuer a first-priority perfected security interest
(to secure the obligations under this Agreement and the Indenture) in all of the
Transferor’s right, title and interest in, to and under the Collateral
Certificate, the Receivables now existing and hereafter created and arising from
time to time in connection with the Accounts until the termination of the
Issuer, all monies due or to become due with respect thereto, all Collections,
all Recoveries, all rights, remedies, powers and privileges with respect to the
Receivables, all of its rights, remedies, powers and privileges under the
Purchase Agreement, and all proceeds of the foregoing, and that this Agreement
shall constitute a security agreement under applicable law.

Section 2.2 Acceptance by Issuer.

(a) The Issuer hereby acknowledges its acceptance of all right, title and
interest previously held by the Transferor in and to the Trust Assets. The
Issuer further acknowledges that, on or prior to the Initial Closing Date, it
has received from the Servicer (on behalf of the Transferor) the computer file
or microfiche or written list required to be delivered to it pursuant to the
third paragraph of Section 2.1.

(b) The Owner Trustee hereby agrees not to disclose to any Person any of the
account numbers or other information contained in the computer files or
microfiche or written lists delivered to the Issuer pursuant to Sections 2.1,
2.6 and 2.7 (“Account Information”) except as is required in connection with the
performance of its or the Issuer’s duties hereunder or in enforcing the rights
of the Noteholders or as necessary to perfect the conveyance under Section 2.1
or to a Successor Servicer appointed pursuant to Section 7.2 or as mandated
pursuant to any Requirement of Law applicable to the Owner Trustee. The Owner
Trustee agrees to take such measures as shall be reasonably requested by the
Transferor to protect and maintain the security and confidentiality of such
information, and, in connection therewith, shall allow the Transferor to inspect
the Owner Trustee’s security and confidentiality arrangements, as they relate to
the

 

3



--------------------------------------------------------------------------------

Issuer, from time to time during normal business hours. In the event that the
Owner Trustee is required by law to disclose any Account Information, the Owner
Trustee shall provide the Transferor with prompt written notice, unless such
notice is prohibited by law, of any such request or requirement so that the
Transferor may request a protective order or other appropriate remedy. The Owner
Trustee shall use its best efforts to provide the Transferor with written notice
no later than five days prior to any disclosure pursuant to this
subsection 2.2(b).

(c) The Owner Trustee shall have no power to create, assume or incur
indebtedness or other liabilities in the name of the Issuer other than as
contemplated in this Agreement.

Section 2.3 Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants to the Issuer as of the Initial Closing Date,
each Closing Date, the Certificate Trust Termination Date and, with respect to
Additional Accounts, the related Addition Date:

(a) Organization and Good Standing. The Transferor is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware and has full power, authority and legal right to own its properties and
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party.

(b) Due Qualification. The Transferor is duly qualified to do business and is in
good standing as a foreign entity (or is exempt from such requirement) in any
state required in order to conduct its business, and has obtained all necessary
licenses and approvals with respect to the Transferor required under applicable
law in each jurisdiction in which failure to so qualify or to obtain such
licenses and approvals would render any Cardholder Agreement or any Receivable
transferred to Issuer by Transferor unenforceable by the Originator, Transferor,
Servicer, Issuer or Indenture Trustee and, individually or in the aggregate,
would have a material adverse effect on the interests of the Noteholders.

(c) Due Authorization. The execution and delivery by the Transferor of this
Agreement and the other Transaction Documents to which it is a party and the
consummation by Transferor of the transactions provided for in this Agreement
and each other Transaction Document to which the Transferor is a party have been
duly authorized by the Transferor by all necessary limited liability company
action on its part and this Agreement and each such Transaction Document will
remain, from the time of its execution, an official record of the Transferor.

(d) Enforceability. Each of this Agreement and each other Transaction Document
to which the Transferor is a party constitutes a legal, valid and binding
obligation of the Transferor, enforceable against the Transferor in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws.

(e) No Conflict. The execution and delivery by Transferor of this Agreement and
each other Transaction Document to which the Transferor is a party, the
performance by Transferor of the transactions contemplated hereunder and
thereunder and the fulfillment by Transferor of the terms hereof and thereof
will not conflict with, result in any breach of any of

 

4



--------------------------------------------------------------------------------

the material terms and provisions of, or constitute (with or without notice or
lapse of time or both) a material default under, any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Transferor
is a party or by which it or any of its properties are bound.

(f) No Violation. The execution and delivery by Transferor of this Agreement,
the Notes and each other Transaction Document to which the Transferor is a
party, the performance by Transferor of the transactions contemplated hereunder
and thereunder and the fulfillment by Transferor of the terms hereof and thereof
will not conflict with or violate in any material respect any Requirements of
Law applicable to the Transferor.

(g) No Proceedings. There are no proceedings pending or, to the best knowledge
of the Transferor, threatened against the Transferor before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Agreement, the Notes or any
other Transaction Document to which the Transferor is a party, (ii) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement, the Notes or any other Transaction Document to
which the Transferor is a party, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this Agreement
or any other Transaction Document to which the Transferor is a party,
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement, the Notes or any other
Transaction Document to which the Transferor is a party or (v) seeking to affect
adversely the income tax attributes of the Issuer under the Federal or
applicable state income or franchise tax systems.

(h) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any governmental body or official required in
connection with the execution and delivery by Transferor of this Agreement, the
Notes and each other Transaction Document to which the Transferor is a party,
the performance by Transferor of the transactions contemplated hereunder and
thereunder, and the fulfillment of the terms hereof and thereof, have been
obtained.

(i) Eligibility of Accounts. On the date of its creation or, if later, the
Addition Date, with respect to each Automatic Additional Account, on the
applicable Addition Cut Off Date, with respect to each Supplemental Account,
each such Account is an Eligible Account and no selection procedures adverse to
the Noteholders have been employed by the Transferor in selecting the Accounts
from among the Eligible Accounts of the Bank.

The representations and warranties set forth in this Section 2.3 shall survive
the transfer and assignment by Transferor of the respective Receivables and
other Trust Assets to the Issuer and the termination of the rights and
obligations of the Servicer pursuant to Section 7.1. The Transferor hereby
represents and warrants to the Issuer, with respect to any Series, as of its
Closing Date, unless otherwise specified in the related Indenture Supplement or
the Indenture, that the representations and warranties of the Transferor set
forth in this Section 2.3 are true and correct as of such date.

 

5



--------------------------------------------------------------------------------

Section 2.4 Representations and Warranties of the Transferor Relating to the
Trust Assets; Notice of Breach.

(a) Valid Conveyance and Assignment; Eligibility of Receivables.

The Transferor hereby represents and warrants to the Issuer as of each Closing
Date, the Certificate Trust Termination Date, or as of each other date specified
below:

(i) This Agreement constitutes either (A) a valid first-priority perfected sale
to the Issuer of all right, title and interest of the Transferor in and to the
Collateral Certificate and in and to the Receivables now existing and hereafter
created and arising from time to time in connection with the Accounts until the
termination of the Issuer, all monies due or to become due with respect thereto,
all Collections, all Recoveries, all rights, remedies, powers and privileges
with respect to the Receivables, all of its rights, remedies, powers and
privileges under the Purchase Agreement, and all proceeds of the foregoing, and
such property will be held by the Issuer free and clear of any Lien other than
Permitted Liens, or (B) a grant of a perfected security interest (as defined in
the UCC as in effect in any applicable jurisdiction) in such property to the
Issuer, which is enforceable now with respect to the Collateral Certificate and
which is enforceable, in either case, upon the Certificate Trust Termination
Date with respect to the Receivables existing on the Certificate Trust
Termination Date, all monies due or to become due with respect thereto, all
Collections, all Recoveries, all rights, remedies, powers and privileges with
respect to the Receivables, all of its rights, remedies, powers and privileges
under the Purchase Agreement, and all proceeds of the foregoing, upon such
creation. To the extent that this Agreement constitutes the grant of a security
interest to the Issuer in such property, upon the filing of the financing
statements described in Section 2.1 and in the case of the Receivables hereafter
created, all monies due or to be become due with respect thereto, all
Collections, all Recoveries, all rights, remedies, powers and privileges with
respect to such Receivables, and the proceeds of the foregoing, upon such
creation, the Issuer shall have a first-priority perfected security interest in
such property (subject to Section 9-315 of the UCC as in effect in any
applicable jurisdiction). Neither the Transferor nor any Person claiming through
or under the Transferor shall have any claim to or interest in the Collection
Account or any Series Account, except for the Transferor’s rights to receive
interest accruing on, and investment earnings in respect of, the Collection
Account, as provided in this Agreement (and, if applicable, any Series Account
as provided in any Indenture Supplement), to the extent that this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Transferor in such property as a debtor for purposes of the UCC
as in effect in any applicable jurisdiction.

(ii) Each Receivable Conveyed to the Issuer is an Eligible Receivable.

(iii) On and after the Certificate Trust Termination Date, each Receivable then
existing has been Conveyed to the Issuer free and clear of any Lien and in
compliance, in all material respects, with all Requirements of Law applicable to
the Transferor.

 

6



--------------------------------------------------------------------------------

(iv) All consents, licenses, approvals or authorizations of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by the Transferor in connection with the Conveyance of the Collateral
Certificate and each Receivable to the Issuer have been duly obtained, effected
or given and are in full force and effect.

(v) On each day on which any new Receivable is created, (A) each Receivable
created on such day is an Eligible Receivable, (B) each Receivable created on
such day has been Conveyed to the Issuer in compliance, in all material
respects, with all Requirements of Law applicable to the Transferor, (C) with
respect to each such Receivable, all consents, licenses, approvals or
authorizations of or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by the Transferor in
connection with the Conveyance of such Receivable to the Issuer have been duly
obtained, effected or given and are in full force and effect and (D) the
representations and warranties set forth in subsection 2.4(a)(i) are true and
correct with respect to each Receivable created on such day as if made on such
day.

(vi) As of the date any Account Schedule is delivered pursuant to Section 2.1 in
connection with the addition of Accounts, such Account Schedule, is an accurate
and complete listing in all material respects of the related Accounts, and the
information contained therein with respect to the identity of such Accounts and
the Receivables existing thereunder is true and correct in all material respects
as of such specified date.

(vii) The transfer and assignment of the Collateral Certificate herein
contemplated constitutes either (x) a sale of the Collateral Certificate from
the Transferor to the Issuer, or (y) a grant of a perfected security interest
therein from Transferor to Issuer. The Collateral Certificate has not been sold,
transferred, assigned or pledged by Transferor to any Person other than pursuant
to this Agreement. Immediately prior to the transfer and assignment herein
contemplated, Transferor had good and marketable title to the Collateral
Certificate, free and clear of all Liens and rights of others and, immediately
upon the transfer thereof, Issuer shall have good and marketable title to the
Collateral Certificate, free and clear of all Liens and rights of others or a
first-priority perfected security interest therein; and the transfer has been
perfected under the UCC. Transferor has no knowledge of any current statutory or
other non-consensual liens to which the Collateral Certificate is subject.

(viii) All actions necessary under the applicable UCC in any jurisdiction to be
taken (A) to give Issuer a first-priority perfected security interest or
ownership interest in the Collateral Certificate, and (B) to give Indenture
Trustee a first-priority perfected security interest in the Collateral
(including, without limitation, UCC filings with the Delaware Secretary of
State), in each case subject to any Permitted Liens, have been taken.

(b) Pooling and Servicing Agreement. As of the Certificate Trust Termination
Date, Transferor agrees that (i) all representations and warranties made by it
in its capacity as Transferor under the Pooling and Servicing Agreement with
respect to any Account or Receivable pursuant to Section 2.4(a) of the Pooling
and Servicing Agreement and (ii) all of the

 

7



--------------------------------------------------------------------------------

covenants made by it under Section 2.5 of the Pooling and Servicing Agreement,
in each case, shall be deemed for all purposes (including the reassignment
obligations under Section 2.4(f)) to have been made by Transferor to Issuer
pursuant to this Agreement as of the day when each was made or deemed made, as
if this Agreement had been in effect on that day. Prior to the Certificate Trust
Termination Date, the Transferor, in its capacity as Seller under the Pooling
and Servicing Agreement agrees, for the benefit of the Issuer, to comply with
its obligations under the Pooling and Servicing Agreement (unless waived in
accordance with the terms of the Pooling and Servicing Agreement).

(c) Survival. The representations and warranties set forth in this Section 2.4
shall survive the Conveyance of the Collateral Certificate and any of the
respective Receivables to the Issuer and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.

(d) Notice of Breach. Upon discovery by the Transferor, the Servicer or a
Responsible Officer of the Owner Trustee of a breach of any of the
representations and warranties by Transferor set forth in Section 2.3 or 2.4,
the party discovering such breach shall give prompt written notice to the other
parties hereto as soon as practicable and in any event within three Business
Days following such discovery.

(e) Transfer of Ineligible Receivables. On and after the Certificate Trust
Termination Date, the provisions of this clause (e) shall apply.

(i) Automatic Removal. In the event of a breach with respect to a Receivable of
any representations and warranties set forth in subsection 2.4(a)(iii) of this
Agreement, or Section 2.4(a)(iii) of the Pooling and Servicing Agreement, or in
the event that a Receivable is not an Eligible Receivable as a result of the
failure to satisfy the conditions set forth in clause (e) of the definition of
Eligible Receivable; then, upon the earlier to occur of the discovery of such
breach or event by the Transferor or the Servicer or receipt by the Transferor
of written notice of such breach or event given by the Indenture Trustee, each
such Receivable shall be automatically removed from the Issuer on the terms and
conditions set forth in subsection 2.4(e)(iii) and shall no longer be treated as
a Receivable; provided, that if such Lien does not have a material adverse
effect on the collectibility of the Receivables or on the interests of the
Noteholders of any Series, the Transferor shall have 10 days within which to
remove any such Lien.

(ii) Removal After Cure Period. In the event of a breach of any of the
representations and warranties set forth in subsection 2.4(a)(ii)-(vi), other
than a breach as set forth in clause (d)(i) above, and as a result of such
breach the Receivable becomes charged off or the Issuer’s rights in, to or under
the Receivable or its proceeds are impaired or the proceeds of such Receivable
are not available for any reason to the Issuer free and clear of any Lien, then,
upon the expiration of 60 days from the earlier to occur of the discovery of any
such breach by either the Transferor or the Servicer, or receipt by the
Transferor of written notice of any such breach given by the Indenture Trustee,
each such Receivable shall be removed from the Issuer on the terms and
conditions set forth in subsection 2.4(e)(iii) and shall no longer be treated as
a Receivable; provided, however, that no such removal shall be required to be
made if, on any day within such applicable period, such representations and
warranties with respect to such Receivable shall then be true and correct in all
material respects as if such Receivable had been created on such day.

 

8



--------------------------------------------------------------------------------

(iii) Procedures for Removal. When the provisions of subsection 2.4(e)(i) or
(ii) above require removal of a Receivable, the Transferor shall accept
reassignment of each such Receivable (an “Ineligible Receivable”) by directing
the Servicer to deduct the principal balance of each such Ineligible Receivable
from the Principal Receivables in the Issuer and to decrease the Transferor
Amount by such amount (but not below zero). On and after the date of such
removal, each Ineligible Receivable shall be deducted from the aggregate amount
of Principal Receivables used in the calculation of any Investor Percentage, the
Transferor Percentage or the Transferor Amount. In the event that the exclusion
of an Ineligible Receivable from the calculation of the Transferor Amount would
cause the Transferor Amount to be reduced below the Minimum Transferor Amount,
the Transferor shall immediately, but in no event later than 10 Business Days
after such event, or, if earlier, the next succeeding Distribution Date, make a
deposit in the Excess Funding Account in immediately available funds in an
amount equal to the amount by which the Transferor Amount would be reduced below
the Minimum Transferor Amount. Upon the reassignment to the Transferor of an
Ineligible Receivable, the Issuer shall automatically and without further action
be deemed to Convey to the Transferor, without recourse, representation or
warranty, all the right, title and interest of the Issuer in and to such
Ineligible Receivable (and if all the Receivables of an Account are Ineligible
Receivables, all Receivables then existing and thereafter created in the related
Account), all monies due or to become due with respect thereto, all Collections,
all Recoveries, all rights, remedies, powers and privileges with respect to such
Ineligible Receivable, and all proceeds of the foregoing and any such reassigned
Ineligible Receivable shall no longer be treated as a Receivable. The Issuer
shall execute such documents and instruments of transfer or assignment,
including a written assignment in substantially the form of Exhibit C-2, and
take other actions as shall reasonably be requested by the Transferor to
evidence the Conveyance of such Ineligible Receivable pursuant to this
subsection 2.4(e)(iii). The obligation of the Transferor set forth in this
subsection 2.4(e)(iii), or the automatic removal of such Receivable from the
Issuer, as the case may be, shall constitute the sole remedy respecting any
breach of the representations and warranties set forth in the above-referenced
subsections with respect to such Receivable available to Noteholders or the
Indenture Trustee on behalf of the Noteholders, except as otherwise specified in
any Indenture Supplement.

(f) Reassignment of Issuer Portfolio. On and after the Certificate Trust
Termination Date, in the event of a breach of the representations and warranties
set forth in subsection 2.3(d) or 2.4(a)(i) of this Agreement or subsection
2.1(d) or 2.2(a)(i) of the Purchase Agreement, the Indenture Trustee or the
Majority Holders by notice then given in writing to the Seller, Transferor (and
to the Issuer and the Servicer, if given by the Noteholders) may direct the
Transferor to accept reassignment of an amount of Principal Receivables (as
specified below) within 60 days of such notice and the Transferor shall be
obligated to accept reassignment of such Principal Receivables on a Distribution
Date specified by such Person (such Distribution Date, the “Reassignment Date”)
occurring within such applicable period on the terms and conditions set forth
below; provided, however, that no such reassignment shall be required to be made
if, at any time during such applicable period, the representations and
warranties contained

 

9



--------------------------------------------------------------------------------

in subsection 2.3(d) and 2.4(a)(i) of this Agreement and Subsection 2.1(d) and
2.2(a)(i) of the Purchase Agreement shall then be true and correct in all
material respects. The Transferor shall deposit on the Reassignment Date an
amount equal to the reassignment deposit amount for such Receivables in the
applicable Series Account, as provided in the related Indenture Supplement, for
distribution to the Noteholders pursuant to the related Indenture Supplement or
any Enhancement Provider pursuant to the applicable Indenture Supplement. The
reassignment deposit amount for each Series with respect to which a notice
directing reassignment has been given, unless otherwise stated in the related
Indenture Supplement, shall be equal to (i) the Collateral Amount of such Series
and, if applicable, the Enhancement Invested Amount at the end of the day on the
last day of the Due Period preceding the Reassignment Date, less the amount, if
any, previously allocated for payment of principal to such Noteholders on the
related Distribution Date in the Due Period in which the Reassignment Date
occurs, plus (ii) an amount equal to all interest accrued but unpaid on the
Notes and, if applicable, the Enhancement Invested Amount of such Series at the
interest rate for the Notes specified in the related Indenture Supplement
through such last day, less the amount, if any, previously allocated for payment
of interest to the Noteholders of such Series on the related Distribution Date
in the Due Period in which the Reassignment Date occurs. If the Indenture
Trustee or the Noteholders give notice directing the Transferor to accept
reassignment as provided above, the obligation of the Transferor to accept
reassignment of the Receivables and pay the reassignment deposit amount pursuant
to this subsection 2.4(f) shall constitute the sole remedy respecting a breach
of the representations and warranties contained in subsection 2.4(a)(i)
available to the Indenture Trustee on behalf of the Noteholders.

(g) Perfection Representations and Warranties. The parties hereto agree that the
Perfection Representations and Warranties shall be a part of this Agreement for
all purposes. For purposes of the Perfection Representations and Warranties, the
Transferor shall be designated as the “Debtor” and the Indenture Trustee shall
be designated as the “Secured Party”.

Section 2.5 Covenants of the Transferor. The Transferor hereby covenants that:

(a) Receivables to be Accounts. The Transferor will take no action to cause any
Receivable to be evidenced by any instrument or chattel paper (as defined in the
UCC as in effect in any applicable jurisdiction). The Transferor will take no
action to cause any Receivable to be anything other than an “account” or a
“general intangible” or the “proceeds” of either for purposes of the UCC as in
effect in any applicable jurisdiction.

(b) Security Interests. Except for the Conveyances contemplated hereunder, the
Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Collateral
Certificate or any Receivable, whether now existing or hereafter created, or any
interest therein; the Transferor will within two Business Days after obtaining
knowledge thereof, notify the Issuer and the Indenture Trustee of the existence
of any Lien on the Collateral Certificate or any Receivable of which the
Transferor has knowledge; and the Transferor shall defend the right, title and
interest of the Issuer and the Indenture Trustee in, to and under the Collateral
Certificate and the Receivables, whether now existing or hereafter created,
against all claims of third parties claiming through or under Transferor or the
Originator; provided, however, that nothing in this subsection 2.5(b) shall
prevent or be deemed to prohibit the Transferor from suffering to exist upon any
of the Collateral Certificate or the Receivables any Permitted Liens.

 

10



--------------------------------------------------------------------------------

(c) Cardholder Agreements and Cardholder Guidelines. The Transferor shall
enforce the covenant in the Purchase Agreement requiring the Originator to
comply with and perform its obligations under the Cardholder Agreements relating
to the Accounts and the Cardholder Guidelines except insofar as any failure to
comply or perform would not materially and adversely affect the rights of the
Issuer, the Noteholders, any Enhancement Provider or the Indenture Trustee. The
Transferor may permit the Originator to change the terms and provisions of the
Cardholder Agreements or the Cardholder Guidelines in any respect (including,
without limitation, the reduction of the required minimum monthly payment, the
calculation of the amount, or the timing, of charge-offs and the periodic
finance charges and other fees to be assessed thereon) unless such change would
have a material adverse effect on the collectability of the Receivables;
provided, however, that the Transferor may not permit the Originator to change
the required minimum monthly payment or periodic finance charge (collectively, a
“Yield Change”) unless (i) the Originator shall have provided five Business
Days’ prior written notice to the Rating Agency of a Yield Change, and no Rating
Agency shall have notified the Originator that such Yield Change would result in
a reduction or withdrawal of the rating, if any, of any outstanding Series or
Class with respect to which it is a Rating Agency or (ii) unless such Yield
Change is mandated by applicable law.

(d) Account Allocations. In the event that the Transferor is unable for any
reason to transfer Receivables to the Issuer in accordance with the provisions
of this Agreement (including, without limitation, by reason of the application
of the provisions of Section 6.1(a) or 6.1(b) or by an order by any federal or
state governmental agency having regulatory authority over the Transferor or any
court of competent jurisdiction that the Transferor not transfer any additional
Principal Receivables to the Issuer) then, in any such event, (A) the Transferor
agrees to allocate and pay to the Issuer, after the date of such inability, all
Collections with respect to Principal Receivables, and all amounts which would
have constituted Collections with respect to Principal Receivables but for the
Transferor’s inability to transfer such Receivables (up to an aggregate amount
equal to the amount of Principal Receivables in the Issuer on such date);
(B) the Transferor agrees to have such amounts applied as Collections in
accordance with Article VIII of the Indenture; and (C) for only so long as all
Collections and all amounts which would have constituted Collections are
allocated and applied in accordance with clauses (A) and (B) above, Principal
Receivables (and all amounts which would have constituted Principal Receivables
but for the Transferor’s inability to transfer Receivables to the Issuer) that
are charged off as uncollectible in accordance with this Agreement shall
continue to be allocated in accordance with Article VIII of the Indenture, and
all amounts that would have constituted Principal Receivables but for the
Transferor’s inability to transfer Receivables to the Issuer shall be deemed to
be Principal Receivables for the purpose of calculating (i) the applicable
Investor Percentage with respect to any Series and (ii) the aggregate Collateral
Amount thereunder. If the Transferor is unable pursuant to any Requirement of
Law to allocate Collections as described above, the Transferor agrees that it
shall in any such event allocate, after the occurrence of such event, payments
on each Account with respect to the principal balance of such Account first to
the oldest principal balance of such Account and to have such payments applied
as Collections in accordance with Article VIII of the Indenture. The parties
hereto agree that Finance Charge Receivables, whenever created, accrued in
respect of Principal Receivables that have been

 

11



--------------------------------------------------------------------------------

conveyed to the Issuer, or that would have been conveyed to the Issuer but for
the above described inability to transfer such Receivables, shall continue to be
a part of the Issuer notwithstanding any cessation of the transfer of additional
Principal Receivables to the Issuer and Collections with respect thereto shall
continue to be allocated and paid in accordance with Article VIII of the
Indenture.

(e) Delivery of Collections. The Transferor agrees to pay to the Servicer all
payments received by the Transferor in respect of the Receivables as soon as
practicable after receipt thereof by the Transferor.

(f) Amendments to Purchase Agreement. The Transferor shall only amend the
Purchase Agreement as permitted by the terms of the Purchase Agreement.

(g) Notice of Adverse Claims. The Transferor shall notify the Indenture Trustee
after becoming aware of any Lien on any Trust Asset.

(h) Perfection of Conveyances. In connection with each Conveyance of Receivables
resulting from an addition of Accounts and without limiting Section 9.2,
Transferor shall authorize and file or cause to be filed such financing
statements and amendments (if any) as are necessary to perfect the Issuer’s
interest in such Receivables.

(i) Notice of Certain Events. The Transferor shall notify the Issuer, each
Rating Agency and the Indenture Trustee of any Early Amortization Event or
Servicer Default of which it has knowledge, promptly upon obtaining such
knowledge.

(j) Offices, Records and Books of Account. Transferor shall not change its name,
identity, organizational identification number or structure in any manner that
might cause any financing or continuation statement filed pursuant to this
Agreement to be misleading within the meaning of Section 9-507 of the UCC (or
any other then applicable provision of the UCC) unless Transferor, prior to
making such change, shall have taken all action necessary or advisable to amend
such financing statement or continuation statement so that it is not misleading.
If the Transferor changes its principal place of business and chief executive
office or the office where it keeps its records concerning the Receivables, the
Transferor will notify the Indenture Trustee of the new address within 10
Business Days after such change. The Transferor also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables and related Cardholder
Agreements in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of each
Receivable and all Collections of and adjustments to each existing Receivable).

 

12



--------------------------------------------------------------------------------

(k) Separate Corporate Existence. The Transferor hereby acknowledges that the
Issuer and the Noteholders are, and will be, entering into the transactions
contemplated by the Transaction Documents in reliance upon Transferor’s identity
as a legal entity separate from the Originator, Servicer and any other Person.
Therefore, Transferor shall take all reasonable steps to maintain its existence
as a limited liability company separate and apart from the Originator, the
Servicer, and any other Affiliate of the Originator or the Servicer. Without
limiting the generality of the foregoing, Transferor shall:

(i) (a) observe the limited liability company procedures required by its
certificate of formation, its limited liability company agreement and the law of
the State of Delaware, including, without limitation, holding separate director
meetings from those of any other Person and otherwise ensuring at all times that
it is maintained as a separate entity from any other Person and (b) only amend
its limited liability company agreement as permitted by the terms of its limited
liability company agreement;

(ii) (a) ensure that its Board of Directors duly authorizes all of its limited
liability company actions, and (b) keep correct and complete books and records
of account separate from those of any other Person, and correct and complete
minutes of the meetings and other proceedings of its Board of Directors, and
(c) where necessary, obtain proper authorization from its directors for limited
liability company action;

(iii) other than organizational expenses and as expressly provided herein,
provide for its operating expenses and liabilities from its own funds and
maintain deposit accounts and other bank accounts separate from those of the
Originator, the Servicer, or any of their respective Affiliates;

(iv) act solely in its limited liability company name and through its duly
authorized officers or agents in the conduct of its business and ensure that
neither the Originator nor the Servicer nor any of their respective Affiliates
controls any limited liability company decisions made by it;

(v) to the extent that it obtains any services from the Originator or the
Servicer or any of their respective Affiliates, ensure that the terms of such
arrangements are comparable to those that would be obtained in an arm’s-length
transaction;

(vi) ensure that its assets are not commingled with those of the Originator, the
Servicer, or any other Person;

(vii) maintain separate limited liability company records and books of account
from those of the Originator, the Servicer or any other Person;

(viii) not conduct any business or engage in any activities other than in
accordance with its Certificate of Formation;

(ix) (a) not hold itself out, or permit itself to be held out, as having agreed
to pay, or as being liable for, the debts of the Originator, the Servicer, or
any other Person; (b) maintain an arm’s-length relationship with the Originator
and the Servicer and their respective Affiliates with respect to any
transactions between itself and such other Person; and (c) continuously maintain
as official records the resolutions, agreements and other instruments underlying
the transactions contemplated by this Agreement;

 

13



--------------------------------------------------------------------------------

(x) ensure that its board of directors shall at all times include at least two
Independent Directors (for purposes hereof, “Independent Director” shall mean
any member of the board of directors of such Transferor that is not and has not
at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate which is not a special
purpose entity of such Transferor, (y) a director of any Affiliate of such
Transferor other than an independent director of any Affiliate which is a
special purpose entity or (z) a member of the immediate family of any of the
foregoing.

(l) Enforcement of Purchase Agreement and Pooling and Servicing Agreement. The
Transferor covenants and agrees that it will perform all of its obligations
under the Purchase Agreement and the Pooling and Servicing Agreement in all
material respects and, if requested by the Issuer, enforce (for the benefit of
the Issuer) the obligations of the Originator under the Purchase Agreement and
the obligations of the Servicer under the Pooling and Servicing Agreement.

(m) Sale Treatment. Transferor agrees to treat the conveyance hereunder of the
Collateral Certificate and the proceeds thereof and the Receivables and the
proceeds thereof as a sale for accounting purposes to the extent consistent with
generally accepted accounting principles.

Section 2.6 Addition of Accounts.

(a) Automatic Additional Accounts. Following the Certificate Trust Termination
Date and subject to the limitations specified below in this Section 2.6(a), the
applicable conditions specified in subsection 2.6(d) and to any further
limitations specified in any Indenture Supplement, Automatic Additional Accounts
shall be included as Accounts from and after the date upon which they are
created, and all Receivables in Automatic Additional Accounts purchased by
Transferor pursuant to the Purchase Agreement, whether such Receivables are then
existing or thereafter created, shall be transferred automatically to the Issuer
upon their creation. For all purposes of this Agreement, all receivables
relating to Automatic Additional Accounts shall be treated as Receivables upon
their creation and shall be subject to the eligibility criteria specified in the
definitions of “Eligible Receivable” and “Eligible Account.” Transferor may
elect at any time to terminate the inclusion in Accounts of new accounts which
would otherwise be Automatic Additional Accounts as of any Business Day (the
“Automatic Addition Termination Date”), or suspend any such inclusion as of any
Business Day (an “Automatic Addition Suspension Date”) until a date (the
“Restart Date”) to be notified in writing by Transferor to Issuer by delivering
to Issuer, Indenture Trustee, Servicer and each Rating Agency written notice of
such election at least 10 days prior to such Automatic Addition Termination
Date, Automatic Addition Suspension Date or Restart Date, as the case may be.
Promptly after any of an Automatic Addition Termination Date, an Automatic
Addition Suspension Date and a Restart Date, Transferor agrees to authorize,
record and file (and the Issuer authorizes the Transferor to record and file) at
the Transferor’s own expense an amendment to the financing statements referred
to in Section 2.1 to specify the accounts then subject to this Agreement (which
specification may incorporate a list of accounts by reference) and, except in
connection with any such filing made after a Restart Date, to release any
security interest in any accounts created after the Automatic Addition
Termination Date or Automatic Addition Suspension Date.

 

14



--------------------------------------------------------------------------------

In addition, unless the Rating Agency Condition has been satisfied, no new
accounts that would otherwise be Automatic Additional Accounts shall be treated
as such if:

(i) the aggregate balance of Receivables in Automatic Additional Accounts, plus
the aggregate balance of Receivables in Supplemental Accounts added without
satisfaction of the Rating Agency Condition, in each case designated during a
twelve month (or shorter) period beginning on the first day of the calendar year
in which such addition would occur would exceed 15% of the aggregate balance of
Receivables determined as of the first day of such calendar year; or

(ii) the aggregate balance of Receivables in Automatic Additional Accounts, plus
the aggregate balance of Receivables in Supplemental Accounts added without
satisfaction of the Rating Agency Condition, in each case designated during any
calendar quarter commencing in January, April, July and October of each calendar
year would exceed 10% of the aggregate balance of Receivables determined as of
the first day of the calendar year during which such calendar quarter commences;
or

(iii) the number of Automatic Additional Accounts, plus the number of
Supplemental Accounts added without satisfaction of the Rating Agency Condition,
in each case designated during a twelve month (or shorter) period beginning on
the first day of the calendar year in which such addition would occur would
exceed 15% of the number of Accounts determined as of the first day of such
calendar year; or

(iv) the number of Automatic Additional Accounts, plus the number of
Supplemental Accounts added without satisfaction of the Rating Agency Condition,
in each case designated in any calendar quarter commencing in January, April,
July and October would exceed 10% of the number of Accounts determined as of the
first day of the calendar year during which such calendar quarter commences.

The Transferor may from time to time, at its sole discretion, subject to the
limitations described in the preceding clauses (i) through (iv) and the
condition described in subsection 2.6(d), designate additional Eligible Accounts
to be included as Supplemental Accounts as of the applicable Addition Date.

Notwithstanding anything to the contrary in subsection 2.6(d), with respect to
the addition of Automatic Additional Accounts, the conditions in clauses
(vii) and (viii) of subsection 2.6(d) are required to be satisfied by the
Determination Date following the last day of the Due Period in which such
Automatic Additional Accounts are designated.

(b) Required Additions of Supplemental Accounts. On and after the Certificate
Trust Termination Date, if a Required Addition Event occurs, the Transferor
shall on or prior to the close of business on the 10th Business Day following
the occurrence of such Required Addition Event (the “Required Designation
Date”), unless the Transferor Amount exceeds the Minimum Transferor Amount and
the Adjusted Transferor Amount equals or exceeds zero, as applicable, in each
case as of the close of business on any day after the occurrence of such
Required Addition Event and prior to the Required Designation Date, designate
additional Eligible Accounts to be included as Accounts as of the Required
Designation Date or any earlier date in a

 

15



--------------------------------------------------------------------------------

sufficient amount such that after giving effect to such addition, the Transferor
Amount as of the close of business on the Addition Date is at least equal to the
Minimum Transferor Amount and the Adjusted Transferor Amount as of the close of
business on the Addition Date is at least equal to zero on such date. The
failure of any condition set forth in paragraph (c) or (d) below as the case may
be, shall not relieve the Transferor of its obligation pursuant to this
paragraph; provided, however, that the failure of the Transferor to transfer
Receivables to the Issuer as provided in this paragraph solely as a result of
the unavailability of a sufficient amount of Eligible Receivables shall not
constitute a breach of this Agreement; provided further, that any such failure
which has not been timely cured will nevertheless result in the occurrence of an
Early Amortization Event with respect to each Series for which, pursuant to the
Indenture Supplement therefor, a failure by the Transferor to convey Receivables
in Additional Accounts to the Issuer by the day on which it is required to
convey such Receivables constitutes an “Early Amortization Event” (as defined in
such Indenture Supplement).

(c) Permitted Additions. The Transferor may from time to time, at its sole
discretion, subject to the conditions described in subsection 2.6(d), designate
additional Eligible Accounts to be included as Accounts as of the applicable
Addition Date; provided that the requirement in clause (vi) of subsection 2.6(d)
shall only apply if such addition of Accounts would cause any of the limitations
described in clauses (i) through (iv) of the second paragraph of subsection
2.6(c) to be exceeded.

Following the addition of any such Supplemental Accounts and any Additional
Accounts made pursuant to Section 2.6(a), 2.6(b) or 2.6(c), the Servicer shall
provide to any Rating Agency such information as shall be requested by such
Rating Agency with respect to such Additional Accounts.

(d) Conditions to Additions. The Transferor agrees that any such Conveyance of
Receivables from Additional Accounts under subsection 2.6(a), (b) or (c) shall
satisfy the following conditions (to the extent provided below and unless
otherwise limited in clauses (i) – (vii) below):

(i) on or prior to the Addition Date with respect to additions pursuant to
subsection 2.6(b) and subsection 2.6(c) (the “Addition Notice Date”), the
Transferor shall give the Issuer, the Servicer, the Rating Agencies and the
Indenture Trustee written notice that such Additional Accounts will be included,
which notice shall specify the approximate aggregate amount of the Receivables
to be Conveyed and the applicable Addition Cut Off Date;

(ii) in the case of a Conveyance of Additional Accounts under subsection 2.6(b)
or 2.6(c) hereof, on or prior to the Addition Date, the Transferor shall have
delivered to the Issuer a written assignment in substantially the form of
Exhibit A (the “Assignment”), with a copy to the Indenture Trustee, and the
Servicer shall have indicated in its computer files that the Receivables created
in connection with the Additional Accounts have been Conveyed to the Issuer and,
within five Business Days thereafter, the Servicer (on behalf of the Transferor)
shall have delivered to the Issuer a computer file or microfiche or written list
containing a true and complete list of all Additional Accounts, identified by
account number or identification number and the

 

16



--------------------------------------------------------------------------------

aggregate amount of the Receivables in such Additional Accounts, as of the
Addition Cut Off Date, which computer file or microfiche or written list shall
be as of the date of such Assignment incorporated into and made a part of such
Assignment and this Agreement;

(iii) the Transferor shall represent and warrant that no selection procedures
believed by the Transferor to be materially adverse to the interests of the
Noteholders were utilized in selecting the Additional Accounts from the
available Eligible Accounts of the Bank and that as of the Addition Date, the
Transferor is not insolvent;

(iv) the Transferor shall represent and warrant that, as of the Addition Date,
this Agreement, together with the related Assignment, if any, constitutes either
(x) a valid and perfected sale to the Issuer of all right, title and interest of
the Transferor in and to the Receivables then existing and thereafter created
from time to time in the Additional Accounts until the termination of the
Issuer, all monies due or to become due with respect thereto, all Collections,
all Recoveries, all rights, remedies, powers and privileges with respect to the
Receivables, and all proceeds of the foregoing and such property will be held by
the Issuer free and clear of any other Lien, or (y) a grant of a first-priority
perfected security interest (as defined in the UCC as in effect in any
applicable jurisdiction) in such property to the Issuer, which is enforceable
with respect to then existing Receivables in the Additional Accounts, all monies
due or to become due with respect thereto, all Collections, all Recoveries, all
rights, remedies, powers and privileges with respect to the Receivables, and all
proceeds of the foregoing, upon the Conveyance of such Receivables to the
Issuer, and which will be enforceable with respect to the Receivables thereafter
created from time to time in respect of Additional Accounts conveyed on such
Addition Date until the termination of the Issuer, all monies due or to become
due with respect thereto, all Collections, all Recoveries, all rights, remedies,
powers and privileges with respect to the Receivables, and all proceeds of the
foregoing upon such creation; and (z) if this Agreement, together with the
related Assignment, if any, constitutes the grant of a security interest to the
Issuer in such property, upon the filing of financing statements as described in
Section 2.1 with respect to such Additional Accounts and the Receivables
thereafter created from time to time in such Additional Accounts until the
termination of the Issuer, monies due or to become due with respect thereto, all
Collections, all Recoveries, all rights, remedies, powers and privileges with
respect to the Receivables, and proceeds of the foregoing, upon the creation of
such property, the Issuer shall have a first-priority perfected security
interest in such property (subject to Section 9-315 of the UCC as in effect in
any applicable jurisdiction), free and clear of any Lien other than Permitted
Liens;

(v) the Transferor shall represent and warrant that (x) in the case of each
Supplemental Account, each Supplemental Account is, as of the Addition Cut Off
Date, an Eligible Account, and each Receivable in such Additional Account is, as
of the Addition Cut Off Date, an Eligible Receivable and (y) in the case of each
Automatic Additional Account, each Automatic Additional Account is, as of the
date of its creation, or, if later, the related Addition Date, an Eligible
Account, and each Receivable then existing in such Automatic Additional Account
is, as of such date, an Eligible Receivable;

 

17



--------------------------------------------------------------------------------

(vi) with respect to an addition governed by Section 2.6(c), the Transferor
shall have received written evidence that the Rating Agency Condition has been
satisfied;

(vii) the Transferor shall deliver to the Issuer and the Indenture Trustee an
Officer’s Certificate substantially in the form of Schedule 2 to Exhibit A
confirming the items set forth in clauses (iv) and (v) above; and

(viii) the Transferor shall deliver to the Indenture Trustee an Opinion of
Counsel addressed to the Indenture Trustee and each Rating Agency with respect
to the Receivables substantially in the form of Exhibit F hereto; provided,
however, that such Opinion of Counsel may be delivered at such other times as
may be permitted by the Rating Agencies as evidenced by written notice thereof.

(e) No account shall be added to the Issuer hereunder if such addition would be
prohibited by or inconsistent with the terms of any Indenture Supplement.

(f) Additional Approved Portfolios. On and after the Certificate Trust
Termination Date, Transferor may from time to time designate additional
portfolios of accounts as “Approved Portfolios”. Transferor agrees that prior to
any transfer of Receivables from Automatic Additional Accounts arising in a
portfolio that is designated as an Approved Portfolio pursuant to the
immediately preceding sentence Transferor shall satisfy the following
requirements:

(i) on or before the tenth Business Day prior to the Addition Date, Transferor
shall give Issuer, Indenture Trustee, each Rating Agency and Servicer written
notice that such Automatic Additional Accounts will be included;

(ii) on or before the Addition Date, Transferor shall have delivered to Issuer a
written Assignment (including an acceptance by Issuer) substantially in the form
of Exhibit A (with appropriate modifications) and the Originator shall have
indicated in its computer files that the Receivables created in connection with
the Automatic Additional Accounts have been transferred to the Trust;

(iii) Transferor shall represent and warrant that (x) each Automatic Additional
Account is, as of the Addition Date, an Eligible Account, and each Receivable in
such Automatic Additional Account is, as of the Addition Date, an Eligible
Receivable and (y) as of the Addition Date, Transferor is not insolvent;

(iv) Transferor shall represent and warrant that, as of the Addition Date, the
Assignment constitutes either (x) a valid transfer and assignment to the Issuer
of all right, title and interest of Transferor in and to the Receivables then
existing and thereafter created in the Automatic Additional Accounts, and all
proceeds of such Receivables and Insurance Proceeds relating thereto and such
Receivables and all proceeds thereof and Insurance Proceeds and Recoveries
relating thereto will be held by the Issuer free and clear of any Lien of any
Person claiming through or under Transferor or any of its Affiliates, except for
(i) Liens permitted under Section 2.5(b), (ii) the interest of the Holders of
the Transferor Interest and (iii) Transferor’s right to receive interest
accruing on, and investment earnings in respect of, the Excess Funding Account,
or any Series Account as provided in this Agreement, the Indenture and any
Indenture Supplement or

 

18



--------------------------------------------------------------------------------

(y) a grant of a security interest in such property to Issuer, which is
enforceable with respect to then existing Receivables in the Automatic
Additional Accounts, the proceeds thereof and Insurance Proceeds and Recoveries
relating thereto upon the conveyance of such Receivables to the Issuer, and
which will be enforceable with respect to the Receivables thereafter created in
respect of Automatic Additional Accounts conveyed on such Addition Date, the
proceeds thereof and Insurance Proceeds and Recoveries relating thereto upon
such creation; and (z) if the Assignment constitutes the grant of a security
interest to Issuer in such property, upon the filing of a financing statement as
described in Section 2.1 with respect to such Automatic Additional Accounts and
in the case of the Receivables thereafter created in such Automatic Additional
Accounts and the proceeds thereof, and Insurance Proceeds and Recoveries
relating thereto, upon such creation, the Issuer shall have a first priority
perfected security interest in such property (subject to Section 9-507 of the
UCC), except for Liens permitted under Section 2.5(b); and

(v) Transferor shall deliver an Officer’s Certificate to Indenture Trustee
confirming the items set forth in clause (ii).

Section 2.7 Removal of Accounts.

(a) Subject to the conditions set forth below, after the Certificate Trust
Termination Date, the Transferor may, but shall not be obligated to, designate
Accounts the Receivables of which will be removed from the Issuer (“Removed
Accounts”); provided, however, that the Transferor shall not make more than one
such designation in any Due Period. On or before the fifth Business Day (the
“Removal Notice Date”) prior to the date on which the Receivables in the
designated Removed Accounts will be reassigned by the Issuer to the Transferor
(the “Removal Date”), the Transferor shall give the Issuer, the Servicer and the
Indenture Trustee written notice that the Receivables from such Removed Accounts
are to be removed from the Issuer and reassigned to it. It is understood and
agreed that such removal may be to facilitate an optional redemption of all
Notes in a given Series in accordance with the related Indenture Supplement. The
Transferor shall be permitted to designate and require reassignment to it of the
Receivables from Removed Accounts only upon satisfaction of the following
conditions:

(i) the removal of any Receivables of any Removed Accounts on any Removal Date
shall not, in the reasonable belief of the Transferor, (A) cause an Early
Amortization Event to occur; or (B) result in the failure to make any payment
specified in the related Indenture Supplement with respect to any Series;

(ii) on or prior to the Removal Date, the Transferor shall have delivered to the
Issuer (with a copy to the Indenture Trustee) (A) for execution, a written
assignment in substantially the form of Exhibit C-1 (the “Reassignment”), and
(B) a computer file or microfiche or written list containing a true and complete
list of all Removed Accounts identified by account number or account identifier
and the aggregate amount of the Receivables in such Removed Accounts as of the
Removal Cut Off Date specified therein, which computer file or microfiche or
written list shall as of the Removal Date modify and amend and be made a part of
this Agreement;

 

19



--------------------------------------------------------------------------------

(iii) the Transferor shall represent and warrant as of each Removal Date that
(x) (1) Accounts were chosen for removal randomly and (2) no selection procedure
was used by the Transferor which is materially adverse to the interests of the
Noteholders or any Enhancement Provider or (y) Accounts were selected because of
a third-party cancellation, or expiration without renewal, of an affinity or
private-label arrangement related to such Accounts;

(iv) on or before the tenth Business Day prior to the Removal Date, each Rating
Agency shall have received notice of such proposed removal of the Receivables of
such Accounts and the Transferor shall have received written evidence that the
Rating Agency Condition has been satisfied;

(v) the Transferor shall have delivered to the Issuer and the Indenture Trustee
an Officer’s Certificate confirming the items set forth in clauses (i)
through (iii) above. The Indenture Trustee may conclusively rely on such
Officer’s Certificate, shall have no duty to make inquiries with regard to the
matters set forth therein and shall incur no liability in so relying;

(vi) after giving effect to such removal, the Transferor Amount shall be greater
than or equal to zero; and

(vii) no Early Amortization Event shall have occurred with respect to any
Series.

Upon satisfaction of the above conditions, the Issuer shall execute and deliver
the Reassignment to the Transferor (with a copy to the Indenture Trustee), and
the Receivables from the Removed Accounts shall no longer constitute a part of
the Issuer.

(b) No Account shall be removed from the Issuer hereunder if such removal would
be prohibited by or inconsistent with the terms of any Indenture Supplement.

Notwithstanding the foregoing, any Account that (A) has a Receivables balance
equal to zero, (B) contains no Receivables which have been charged off as
uncollectible in accordance with the Servicer’s customary and usual manner for
charging off such Accounts, (C) has been irrevocably closed in a manner
consistent with the Servicer’s customary and usual procedures for closing
revolving credit card accounts and (D) has been determined to be inactive may be
removed without satisfying the requirements set forth in this Section.

(c) Treatment of Defaulted Receivables. In addition to the foregoing, on the
date when any Receivable in an Account becomes a Defaulted Receivable, the
Issuer shall automatically and without further action be deemed to sell,
transfer, set over and otherwise convey to the Transferor, without recourse,
representation or warranty, all right, title and interest of the Issuer in and
to the Defaulted Receivables and related Finance Charge Receivables in such
Account, all monies and amounts due or to become due with respect thereto and
all proceeds thereof. The purchase price for the receivables conveyed pursuant
to this Section 2.7(c) during any Monthly Period shall equal the amount of
Recoveries on all Defaulted Receivables received by the Transferor during such
Monthly Period, including any proceeds received by the Transferor from the sale
of Defaulted Receivables, and all such Recoveries shall be deposited into the
Collection Account as provided in this Agreement.

 

20



--------------------------------------------------------------------------------

Section 2.8 Issuer May Perform. If the Transferor fails to perform any of its
agreements or obligations under this Agreement, the Issuer may (but shall not be
obligated to) itself perform, or cause performance of, such agreement or
obligation, and the expenses incurred in connection therewith shall be payable
by the Transferor as provided in Section 5.9.

Section 2.9 No Assumption of Liability. Nothing in this Agreement shall
constitute or is intended to result in the creation or assumption by the Issuer,
the Owner Trustee, the Indenture Trustee, or any Noteholder, Holder of the
Transferor Interest or Enhancement Provider of any obligation of the Originator,
the Transferor or the Servicer or any other Person to any Obligor in connection
with the Receivables, the Accounts, the Cardholder Agreements or other agreement
or instrument relating thereto.

ARTICLE III

ADMINISTRATION AND SERVICING

OF RECEIVABLES

Section 3.1 Acceptance of Appointment and Other Matters Relating to the
Servicer. Prior to the Certificate Trust Termination Date, the Receivables shall
be serviced as provided in the Pooling and Servicing Agreement and this Article
III will have no effect. On and after the Certificate Trust Termination Date:

(a) WFN agrees to act as the Servicer under this Agreement. The Noteholders, by
their acceptance of the Notes, consent to WFN acting as Servicer hereunder.

(b) Subject to the provisions of this Agreement, the Servicer shall service and
administer the Receivables and shall collect payments due under the Receivables
in accordance with its customary and usual servicing procedures for servicing
credit card receivables comparable to the Receivables and in accordance with the
Cardholder Guidelines and applicable laws, rules and regulations and shall have
full power and authority, acting alone or through any party properly designated
by it hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable. Without limiting the
generality of the foregoing and subject to Section 7.1, the Servicer is hereby
authorized and empowered (i) to make deposits to and withdrawals from, and to
instruct the Issuer to make deposits to and withdrawals from, the Collection
Account and the Excess Funding Account as set forth in this Agreement, (ii) to
make withdrawals and payments from, and to instruct the Indenture Trustee to
make withdrawals and payments from, any Series Account, in accordance with the
related Indenture Supplement, (iii) to instruct the Indenture Trustee in
writing, as set forth in this Agreement, (iv) to execute and deliver, on behalf
of the Issuer for the benefit of the Noteholders, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables and, after the
delinquency of any Receivable and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Receivables and (v) to make any filings,
reports, notices, applications, registrations with, and to

 

21



--------------------------------------------------------------------------------

seek any consents or authorizations from, the Securities and Exchange Commission
and any state securities authority on behalf of the Issuer as may be necessary
or advisable to comply with any federal or state securities or reporting
requirements. The Indenture Trustee agrees that it shall promptly follow the
instructions of the Servicer to withdraw funds from the Collection Account or
any Series Account and to take any action required under this Agreement or any
Indenture Supplement. The Issuer shall execute at the Servicer’s written request
such documents prepared by the Transferor and acceptable to the Issuer as may be
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder.

(c) The Servicer shall not be obligated to use separate servicing procedures,
offices, employees or accounts for servicing the Receivables from the
procedures, offices, employees and accounts used by the Servicer in connection
with servicing other credit card receivables.

(d) The Servicer shall maintain fidelity bond coverage insuring against losses
through the wrongdoing of its officers who are involved in the servicing of
credit card receivables covering such actions and in such amounts as the
Servicer believes to be reasonable from time to time.

Section 3.2 Servicing Compensation. As compensation for its servicing activities
hereunder and reimbursement for its expenses as set forth in the immediately
following paragraph, the Servicer shall be entitled to receive a monthly
servicing fee in respect of any Due Period after the Certificate Trust
Termination Date and prior to the termination of the Issuer pursuant to
Section 8.1 (with respect to each Due Period, the “Monthly Servicing Fee”) which
shall equal one-twelfth of the product of (a) the weighted average of the Series
Servicing Fee Percentages with respect to each outstanding Series (based upon
the Series Servicing Fee Percentage for each Series and the Collateral Amount
(or such other amount as specified in the related Indenture Supplement) of such
Series, in each case as of the last day of the prior Due Period) and (b) the
amount of Principal Receivables on the last day of the prior Due Period. The
share of the Monthly Servicing Fee allocable to each Series with respect to any
Due Period will be determined in accordance with the related Indenture
Supplement.

The Servicer’s expenses include the amounts due to the Indenture Trustee
pursuant to Section 6.7 of the Indenture and the reasonable fees and
disbursements of independent public accountants and all other expenses incurred
by the Servicer in connection with its activities hereunder; provided, that the
Servicer shall not be liable for any liabilities, costs or expenses of the
Issuer, the Indenture Trustee, any Enhancement Provider, the Noteholders or the
Owner Trustee, arising under any tax law, including without limitation any
federal, state or local income or franchise taxes or any other tax imposed on or
measured by income (or any interest or penalties with respect thereto or arising
from a failure to comply therewith). The Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Monthly Servicing Fee.

 

22



--------------------------------------------------------------------------------

Section 3.3 Representations, Warranties and Covenants of the Servicer. WFN, as
initial Servicer, hereby makes, and any Successor Servicer by its appointment
hereunder shall make, the following representations, warranties and covenants
(the representations and warranties below to be modified, if appropriate, with
respect to any Successor Servicer to reflect a different jurisdiction of
organization or type of institution) on which the Issuer, Owner Trustee and
Indenture Trustee have relied:

(a) Organization and Good Standing. The Servicer is a national banking
association duly organized and validly existing under the laws of the United
States and has full corporate power, authority and legal right, in all material
respects, to own its properties and conduct its credit card servicing business
as such properties are presently owned and such business is presently conducted,
and to execute, deliver and perform its obligations under this Agreement and
each other Transaction Document to which it is a party.

(b) Due Qualification. The Servicer is duly qualified to do business and is in
good standing as a foreign entity (or is exempt from such requirement) in any
state in order to service the Receivables as required by this Agreement and has
obtained all licenses and approvals necessary in order to so service the
Receivables as required under applicable law in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on the interests of the Noteholders. If the Servicer
shall be required by any Requirement of Law to so qualify or register or obtain
such license or approval, then it shall do so.

(c) Due Authorization. The execution, delivery and performance of this Agreement
and each other Transaction Document to which the Servicer is a party have been
duly authorized by the Servicer by all necessary corporate action on the part of
the Servicer and this Agreement and each other Transaction Document to which the
Servicer is a party will remain, from the time of its execution, an official
record of the Servicer.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Servicer is a party constitutes a legal, valid and binding obligation
of the Servicer, enforceable against Servicer in accordance with its terms,
except as enforceability may be limited by Debtor Relief Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

(e) No Violation. The execution and delivery by the Servicer of this Agreement
and each other Transaction Document to which it is a party, and the performance
of the transactions contemplated hereunder and thereunder and the fulfillment of
the terms hereof and thereof applicable to the Servicer, will not conflict with,
violate, result in any breach of any of the material terms and provisions of,
constitute (with or without notice or lapse of time or both) a material default
under, or require any authorization, consent, order or approval of or
registration or declaration with any Governmental Authority (other than as have
been obtained) under, any Requirement of Law applicable to the Servicer or any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Servicer is a party or by which it is bound.

(f) No Proceedings. There are no proceedings pending or, to the best knowledge
of the Servicer, threatened against the Servicer before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement, any Indenture Supplement, any Enhancement or any other
Transaction Document to which it is a party, or seeking any determination or
ruling that, in the reasonable judgment of the Servicer, would materially and

 

23



--------------------------------------------------------------------------------

adversely affect the performance by the Servicer of its obligations under this
Agreement, any Indenture Supplement, any Enhancement or any other Transaction
Document to which it is a party, or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement, any Indenture Supplement, any Enhancement or any other Transaction
Document to which it is a party.

(g) Compliance with Requirements of Law. The Servicer shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable and the related Account, will maintain in effect all qualifications
required under Requirements of Law in order to service properly each Receivable
and the related Account and will comply in all material respects with all other
Requirements of Law in connection with servicing each Receivable and the related
Account the failure to comply with which would have a material adverse effect on
the Noteholders or any Enhancement Providers.

(h) No Rescission or Cancellation. The Servicer shall not permit any rescission
or cancellation of any Receivable except as ordered by a court of competent
jurisdiction or other Governmental Authority or in the ordinary course of its
business and in accordance with the Cardholder Guidelines.

(i) Protection of Noteholders’ and Enhancement Providers’ Rights. The Servicer
shall take no action which, nor omit to take any action the omission of which,
would materially impair the rights of the Noteholders in, or to receive,
Collections, or would impair the rights of any Enhancement Provider, nor shall
it reschedule, revise or defer payments due on any Receivable except in the
ordinary course of its business and in accordance with the Cardholder Agreements
and the Cardholder Guidelines.

(j) Receivables Not to be Evidenced by Promissory Notes. Except in connection
with its enforcement or collection of a Receivable, the Servicer will take no
action to cause any Receivable to be evidenced by any “instrument” or “chattel
paper” (as defined in the UCC).

(k) Total Systems Failure. The Servicer shall promptly notify the Issuer and the
Indenture Trustee of any Total Systems Failure and shall advise the Issuer and
the Indenture Trustee of the estimated time required in order to remedy such
Total Systems Failure and of the estimated date on which a monthly Servicer’s
report can be delivered. Until a Total Systems Failure is remedied, the Servicer
will (i) furnish to the Issuer and the Indenture Trustee such periodic status
reports and other information relating to such Total Systems Failure as the
Issuer and the Indenture Trustee may reasonably request and (ii) promptly notify
the Issuer and the Indenture Trustee if the Servicer believes that such Total
Systems Failure cannot be remedied by the estimated date, which notice shall
include a description of the circumstances which gave rise to such delay, and
the action proposed to be taken in response thereto, and a revised estimate of
the date on which a monthly Servicer’s report can be delivered. The Servicer
shall promptly notify the Issuer, the Indenture Trustee when a Total Systems
Failure has been remedied.

As of the Certificate Trust Termination Date, Servicer agrees that all
representations and warranties made by it in its capacity as Servicer under the
Pooling and Servicing Agreement with respect to any Account or Receivable
pursuant to Section 3.3 of the Pooling and Servicing Agreement shall be deemed
for all purposes to have been made by Servicer to Issuer pursuant to this
Agreement as of the day when each was made or deemed made, as if this Agreement
had been in effect on that day.

 

24



--------------------------------------------------------------------------------

Section 3.4 Reports and Records for the Issuer.

(a) Daily Reports. On each Business Day after an Early Amortization Event has
occurred with respect to any Series, the Servicer, with prior notice, shall
prepare and make available to the Issuer and the Indenture Trustee, upon
request, a report setting forth (i) the Collections in respect of the
Receivables processed by the Servicer on or prior to the second preceding
Business Day and (ii) the amount of Receivables as of the close of business on
the second preceding Business Day.

(b) Monthly Servicer’s Certificate. Unless otherwise stated in the related
Indenture Supplement with respect to any Series, on each Determination Date
after the Certificate Trust Termination Date, the Servicer shall make available
to the Issuer, the Paying Agent, the Rating Agencies and the Indenture Trustee a
certificate of a Servicing Officer in the form of Exhibit B (which includes the
Schedule thereto specified as such in any Indenture Supplement) setting forth
(i) the aggregate amount of Collections processed during the preceding Due
Period, (ii) the aggregate amount of Collections of Principal Receivables
processed by the Servicer pursuant to Article VIII of the Indenture during the
preceding Due Period, (iii) the aggregate amount of Collections of Finance
Charge Receivables processed by the Servicer pursuant to Section 8 of the
Indenture during the preceding Due Period, (iv) the aggregate amount of
Principal and Finance Charge Receivables processed as of the end of the last day
of the preceding Due Period, (v) the amounts on deposit in the Excess Funding
Account and other accounts established pursuant to the related Indenture
Supplements; (vi) amounts drawn on any Enhancement; (vii) amounts to be paid to
any Enhancement Provider; (viii) the sum of all amounts payable to the
Noteholders of each Series on the succeeding Distribution Date in respect of
Principal and Monthly Interest and (ix) such other matters as are set forth in
the related Indenture Supplement. Exhibit B may be amended from time to time
with the consent of the Indenture Trustee.

(c) Electronic Delivery. Reports required to be delivered pursuant to this
Section 3.4 may be delivered in an electronic format satisfactory to the
Transferor, the Issuer and the Indenture Trustee.

Section 3.5 Annual Servicer’s Certificate. On or prior to the date of the
delivery of each accountant’s report pursuant to Section 3.6(a) after the
Certificate Trust Termination Date, the Servicer will deliver to the Issuer and
the Indenture Trustee an Officer’s Certificate substantially in the form of
Exhibit D stating that (a) a review of the activities of the Servicer during the
prior calendar year and of its performance under this Agreement was made under
the supervision of the officer signing such certificate and (b) to the best of
such officer’s knowledge, based on such review, the Servicer has fully performed
all its obligations under this Agreement throughout such period, or, if there
has been a default in the performance of any such obligation, specifying each
such default known to such officer and the nature and status thereof. A copy of
such certificate may be obtained by any Noteholder by a request in writing to
the Issuer addressed to the Corporate Trust Office, or as set forth in any
Indenture Supplement.

 

25



--------------------------------------------------------------------------------

Section 3.6 Annual Independent Accountants’ Servicing Report. (a) On or before
May 30 of each calendar year, beginning after the Certificate Trust Termination
Date, the Servicer shall cause a firm of nationally recognized independent
certified public accountants (who may also render other services to the
Servicer, the Transferor or the Originator) to furnish a report to the Issuer
and the Indenture Trustee with respect to the procedures specified in Exhibit E.
The Servicer shall investigate and correct such material exceptions, errors or
irregularities at its own expense.

(b) On or before May 30 of each calendar year, beginning after the Certificate
Trust Termination Date, the Servicer shall cause a firm of nationally recognized
independent certified public accountants (who may also render other services to
the Servicer, the Transferor or the Originator) to furnish a report to the
Issuer and the Indenture Trustee (to the extent the Indenture Trustee has
delivered any certifications or other documentation required by the applicable
accountant as a condition to delivery of such report, it being understood that
the Indenture Trustee shall not be obligated to deliver any such certification
or report), prepared using generally accepted auditing standards, to the effect
that such firm has compared the mathematical calculations of certain amounts set
forth in two monthly certificates forwarded by the Servicer pursuant to
subsection 3.4(b) during the prior calendar year with the Servicer’s computer
reports which were the source of such amounts and that on the basis of such
comparison, such firm is of the opinion that such amounts are in agreement,
except for such exceptions as it believes to be immaterial to the accuracy of
the information set forth in such certificates of the Servicer and such other
exceptions as shall be set forth in such report.

Section 3.7 Tax Treatment. The Transferor has structured this Agreement and the
Notes with the intention that the Notes will qualify under applicable federal,
state and local tax law as indebtedness. The Transferor, the Servicer, each
Holder of the Transferor Interest and each Noteholder agree to treat and to take
no action inconsistent with the treatment of the Notes (or beneficial interest
therein) as indebtedness for purposes of federal, state and local income or
franchise taxes and any other tax imposed on or measured by income. Each
Noteholder and each Holder of the Transferor Interest, by acceptance of its Note
or the Transferor Interest, respectively, agrees to be bound by the provisions
of this Section 3.7. Each Noteholder agrees that it will cause any Noteholder
acquiring an interest in a Note through it to comply with this Agreement as to
treatment as indebtedness under applicable tax law, as described in this
Section 3.7.

Section 3.8 Notices to the Transferor. In the event that WFN is no longer acting
as Servicer, any Successor Servicer appointed pursuant to Section 7.2 shall
deliver or make available to the Transferor each certificate and report required
to be prepared, forwarded or delivered thereafter pursuant to Sections 3.4, 3.5
and 3.6.

ARTICLE IV

OTHER MATTERS RELATING

TO THE TRANSFEROR

Section 4.1 Liability of the Transferor. The Transferor shall be liable
hereunder only to the extent of the obligations specifically undertaken by it in
its capacity as the Transferor.

 

26



--------------------------------------------------------------------------------

Section 4.2 Merger or Consolidation of, or Assumption of the Obligations of, the
Transferor.

(a) The Transferor shall not consolidate with or merge into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person, unless:

(i) the Person formed by such consolidation or into which Transferor is merged
or the Person that acquires by conveyance or transfer the properties and assets
of Transferor substantially as an entirety shall be, if Transferor is not the
surviving entity, organized and existing under the laws of the United States of
America or any state thereof or the District of Columbia, shall satisfy the
requirements set forth in subsection 2.5(k) and shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Issuer, in form
reasonably satisfactory to the Issuer, the performance of every covenant and
obligation of the Transferor, as applicable hereunder and shall benefit from all
the rights granted to the Transferor, as applicable hereunder. To the extent
that any right, covenant or obligation of the Transferor, as applicable
hereunder, is inapplicable to the successor entity, such successor entity shall
be subject to such covenant or obligation, or benefit from such right, as would
apply, to the extent practicable, to such successor entity;

(ii) the Transferor shall have delivered to the Issuer an Officer’s Certificate
of the Transferor stating that such consolidation, merger, conveyance or
transfer and such supplemental agreement comply with this Section 4.2, the
Transferor has complied with its obligations under this Section 4.2 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and an Opinion of Counsel that such supplemental agreement is
legal, valid and binding;

(iii) Transferor shall have delivered to Indenture Trustee and each Rating
Agency a Tax Opinion, dated the date of such consolidation, merger, conveyance
or transfer, with respect thereto; and

(iv) the Rating Agency Condition is satisfied with respect to such
consolidation, merger, conveyance or transfer.

(b) This Section 4.2 shall not be construed to prohibit or in any way limit
Transferor’s ability to effectuate any consolidation or merger pursuant to which
Transferor would be the surviving entity.

(c) The obligations of the Transferor hereunder shall not be assignable nor
shall any Person succeed to the obligations of the Transferor hereunder except
for mergers, consolidations, assumptions, conveyances or transfers in accordance
with the provisions of this Section 4.2.

Section 4.3 Limitation on Liability. The directors, officers, employees or
agents of the Transferor shall not be under any liability to the Issuer, the
Indenture Trustee, the Noteholders, the Owner Trustee, any Holder of the
Transferor Interest, any Enhancement Provider or any other Person hereunder or
pursuant to any document delivered hereunder, it being expressly understood that
all such liability is expressly waived and released as a condition of, and as
consideration for, the execution of this Agreement, any Indenture Supplement and
the Indenture

 

27



--------------------------------------------------------------------------------

and the issuance of the Notes; provided, however, that this provision shall not
protect the officers, directors, employees, or agents of the Transferor against
any liability which would otherwise be imposed by reason of willful misconduct,
bad faith or gross negligence in the performance of their duties. The Transferor
and any director, officer, employee or agent of Transferor may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder.

ARTICLE V

OTHER MATTERS RELATING

TO THE SERVICER

Section 5.1 Liability of the Servicer. The Servicer shall be liable hereunder
only to the extent of the obligations specifically undertaken by the Servicer in
such capacity herein.

Section 5.2 Merger or Consolidation of, or Assumption of the Obligations of, the
Servicer.

(a) The Servicer shall not consolidate with or merge into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person, unless:

(i) the Person formed by such consolidation or into which the Servicer is merged
or which acquires by conveyance or transfer the properties and assets of the
Servicer substantially as an entirety, if the Servicer is not the surviving
entity, shall expressly assume, by an agreement supplemental hereto, executed
and delivered to the Issuer and the Indenture Trustee in form satisfactory to
the Issuer, the performance of every covenant and obligation of the Servicer
hereunder (to the extent that any right, covenant or obligation of the Servicer,
as applicable hereunder, is inapplicable to the successor entity, such successor
entity shall nevertheless be subject to such covenant or obligation, or benefit
from such right, as would apply, to the extent practicable, to such successor
entity);

(ii) the Servicer shall have delivered to the Issuer and the Indenture Trustee
an Officer’s Certificate of the Servicer stating that such consolidation,
merger, conveyance or transfer and such supplemental agreement comply with this
Section 5.2 and that all conditions precedent herein provided for relating to
such transaction have been complied with and an Opinion of Counsel to the effect
that such supplemental agreement is legal, valid and binding with respect to the
Servicer; and

(iii) either (x) the Person formed by such consolidation or into which Servicer
is merged or the Person which acquired by conveyance or transfer the properties
and assets of Servicer substantially as an entirety shall be an Eligible
Servicer or (y) upon the effectiveness of such consolidation, merger, conveyance
or transfer, an Eligible Servicer shall have assumed the obligations of
Servicer.

The Servicer shall notify the Rating Agencies promptly after consummation of any
transaction contemplated by this Section 5.2.

 

28



--------------------------------------------------------------------------------

(b) This Section 5.2 shall not be construed to prohibit or in any way limit
Servicer’s ability to effectuate any consolidation or merger pursuant to which
Servicer would be the surviving entity.

Section 5.3 Limitation on Liability. The directors, officers, employees or
agents of the Servicer shall not be under any liability to the Issuer, the
Indenture Trustee, the Noteholders, the Owner Trustee, any Holder of the
Transferor Interest, any Enhancement Provider or any other Person hereunder or
pursuant to any document delivered hereunder, it being expressly understood that
all such liability is expressly waived and released as a condition of, and as
consideration for, the execution of this Agreement, any Indenture Supplement and
the Indenture, and the issuance of the Notes and the Transferor Interest;
provided, however, that this provision shall not protect the directors,
officers, employees and agents of the Servicer against any liability that would
otherwise be imposed by reason of bad faith or willful misconduct in the
performance of duties. Except as provided in Section 5.4 with respect to the
Issuer and the Owner Trustee and in Section 6.7 of the Indenture with respect to
the Indenture Trustee, its officers, directors, employees and agents, and the
Servicer shall not be under any liability to the Issuer, the Owner Trustee, the
Indenture Trustee, the Noteholders, the Holders of the Transferor Interest, any
Enhancement Provider, their respective officers, directors, employees and
agents, or any other Person for any action taken or for refraining from the
taking of any action in its capacity as Servicer pursuant to this Agreement, any
Indenture Supplement or the Indenture; provided, however, that this provision
shall not protect the Servicer against any liability which would otherwise be
imposed by reason of willful misconduct, bad faith or gross negligence in the
performance of duties or by reason of its reckless disregard of its obligations
and duties hereunder, or under any Indenture Supplement or the Indenture. The
Servicer may rely in good faith on any document of any kind properly executed
and submitted by any Person respecting any matters arising hereunder. The
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action which is not incidental to its duties to service the Receivables in
accordance with this Agreement which in its reasonable opinion may involve it in
any expense or liability.

Section 5.4 Servicer Indemnification of the Issuer and the Owner Trustee. The
Servicer shall indemnify and hold harmless the Issuer and the Owner Trustee, its
officers, directors, employees and agents, from and against any loss, liability,
expense, damage or injury suffered or sustained by reason of any acts or
omissions or alleged acts or omissions of the Servicer including, but not
limited to, any judgment, award, settlement, reasonable attorneys’ fees and
other costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided, however, that the Servicer
shall not indemnify the Issuer or the Owner Trustee if such acts, omissions or
alleged acts or omissions constitute or are caused by fraud, gross negligence,
or willful misconduct by the Owner Trustee; provided, further, that with respect
to any action taken by the Owner Trustee at the request of the Noteholders, such
costs, expenses or other liabilities shall be at the expense of the requesting
party and such party shall not be entitled to reimbursement from the Issuer;
provided, further, that the Servicer shall not indemnify Issuer, the Noteholders
as to any losses, claims or damages incurred by any of them in their capacities
as investors, relating to losses with respect to market or investment risks
associated with ownership of the Notes and provided, further, that the Servicer
shall not indemnify the Noteholders or the Owner Trustee for any liabilities,
costs or expenses of the Issuer or the Noteholders arising under any tax law,
including without limitation

 

29



--------------------------------------------------------------------------------

any federal, state, local or foreign income or franchise taxes or any other tax
imposed on or measured by income (or any interest or penalties with respect
thereto or arising from a failure to comply therewith) required to be paid by
the Issuer or the Noteholders in connection herewith to any taxing authority.
Any such indemnification shall not be payable from the assets of the Issuer. The
provisions of this indemnity shall run directly to and be enforceable by an
indemnitee subject to the limitations hereof, and shall survive the termination
of this Agreement or earlier resignation of the Owner Trustee.

Section 5.5 The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except (x) upon a determination by
the Servicer that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
the Servicer could take to make the performance of its duties hereunder
permissible under applicable law or (y) as may be required, in connection with
Servicer’s consolidation with, or merger into any other corporation or
Servicer’s conveyance or transfer of its properties and assets substantially as
an entirety to any person in each case, in accordance with Section 5.2. Any such
determination permitting the resignation of the Servicer pursuant to clause
(x) above shall be evidenced as to clause (i) above by an Opinion of Counsel to
such effect delivered to the Indenture Trustee. No such resignation shall become
effective until the Indenture Trustee or a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 7.2 hereof. The Indenture Trustee shall give prompt notice to each
Rating Agency upon the appointment of a Successor Servicer. If the Indenture
Trustee is unable within 120 days of the date of such determination to appoint a
Successor Servicer, the Indenture Trustee shall serve as Successor Servicer
hereunder. Notwithstanding the foregoing, Indenture Trustee shall, if it is
legally unable so to act, petition a court of competent jurisdiction to appoint
any established institution having a net worth of not less than $50,000,000 and
whose regular business includes the servicing of credit card accounts as the
Successor Servicer hereunder.

Section 5.6 Access to Certain Documentation and Information Regarding the
Receivables. Subject to the terms of any Indenture Supplement, the Servicer
shall provide to the Indenture Trustee access to the documentation regarding the
Accounts and the Receivables in such cases where the Indenture Trustee is
required in connection with the enforcement of the rights of the Noteholders, or
by applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon reasonable request, (ii) during
the Servicer’s normal business hours, (iii) subject to the Servicer’s normal
security and confidentiality procedures and (iv) at offices in the continental
United States designated by the Servicer. Nothing in this Section 5.6 shall
derogate from the obligation of the Originator, the Transferor, the Indenture
Trustee or the Servicer to observe any applicable law prohibiting disclosure of
information regarding the Obligors and the failure of the Servicer to provide
access as provided in this Section 5.6 as a result of such obligations shall not
constitute a breach of this Section 5.6.

Section 5.7 Delegation of Duties. In the ordinary course of business, the
Servicer may at any time delegate any duties hereunder to any Person who agrees
to conduct such duties in accordance with the Cardholder Guidelines, including
the delegation of duties pursuant to the Administrative Servicer Agreement. Any
such delegations shall not relieve the Servicer of its liability and
responsibility with respect to such duties, and shall not constitute a
resignation

 

30



--------------------------------------------------------------------------------

within the meaning of Section 5.5 hereof. The Issuer may at any time appoint any
other Person, including the Originator or an Affiliate of the Originator, as a
successor Administrative Servicer to perform the responsibilities and
obligations previously performed by Alliance Data, subject to any requirement in
any Indenture Supplement; provided that in the case of any significant
delegation to a Person other than an Affiliate of WFN, at least 30 days’ prior
written notice shall be given to Indenture Trustee of such delegation to any
entity that is not an Affiliate of Servicer.

Section 5.8 Examination of Records. The Servicer shall clearly and unambiguously
identify each Account (including any Additional Account designated pursuant to
Section 2.6) in its computer or other records to reflect that the Receivables
arising in such Account have been Conveyed to the Issuer pursuant to this
Agreement. The Servicer shall, prior to the sale or transfer to a third party of
any receivable held in its custody, examine its computer and other records to
determine that such receivable is not a Receivable.

Section 5.9 Compensation, Reimbursement and Indemnification of Indenture
Trustee. Servicer shall pay to Indenture Trustee from time to time reasonable
compensation for all services rendered by Indenture Trustee and the
Authenticating Agent under the Indenture (which compensation shall not be
limited by any law on compensation of a trustee of an express trust) in such
amounts as may be separately agreed between the Servicer and the Indenture
Trustee prior to the issuance of each Series. The Servicer covenants and agrees
to pay to the Indenture Trustee from time to time, and the Indenture Trustee
shall be entitled to receive, reasonable compensation (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust) for all services rendered by it in the execution of the Issuer
created by the Indenture and in the exercise and performance of any of the
powers and duties under the Indenture of the Indenture Trustee, and the Servicer
shall pay or reimburse the Indenture Trustee (without reimbursement from the
Collection Account, the Excess Funding Account, any Series Account or otherwise)
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Indenture Trustee in accordance with any of the
provisions of the Indenture except any such expense, disbursement or advance as
may arise from its own gross negligence or willful misconduct and except as
provided in the following sentence. If the Indenture Trustee is appointed
Successor Servicer pursuant to the Transfer and Servicing Agreement, the
provisions of this Section 5.9 shall not apply to expenses, disbursements and
advances made or incurred by the Indenture Trustee in its capacity as Successor
Servicer. The Servicer shall indemnify and hold harmless the Issuer, the
Transferor, and the Indenture Trustee, its officers, directors, employees and
agents, from and against any and all loss, liability, expense, damage or injury
suffered or sustained by reason of any of its acts or omissions or alleged acts
or omissions as Servicer, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided, however, that the Servicer shall not indemnify the Indenture
Trustee if such acts, omissions or alleged acts or omissions constitute or are
caused by fraud, gross negligence, or willful misconduct by the Indenture
Trustee; provided, further, that with respect to any action taken by the
Indenture Trustee at the request of the Noteholders such costs, expenses or
other liabilities shall be at the expense of the requesting party and such party
shall not be entitled to reimbursement from the Issuer; and provided, further,
that the Servicer shall not indemnify the Issuer or the Indenture Trustee for
any liabilities, costs or expenses of the Issuer arising under any tax law,
including without limitation any federal, state, local or foreign income or
franchise taxes or any other tax

 

31



--------------------------------------------------------------------------------

imposed on or measured by income (or any interest or penalties with respect
thereto or arising from a failure to comply therewith) required to be paid by
the Issuer in connection herewith to any taxing authority. Any such
indemnification shall not be payable from the assets of the Issuer. The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof.

Servicer’s payment obligations to Indenture Trustee pursuant to this Section 5.9
shall survive the discharge of the Indenture or earlier resignation or removal
of Indenture Trustee. When Indenture Trustee incurs expenses after the
occurrence of an Event of Default specified in Section 5.2(c) or 5.2(d) of the
Indenture with respect to Issuer, the expenses are intended to constitute
expenses of administration under Title 11 of the United States Code or any other
applicable federal or state bankruptcy, insolvency or similar law.

To secure Servicer’s and Issuer’s payment obligations in this Section 5.9,
Indenture Trustee shall have a lien prior to the Notes on all money or property
held or collected by Indenture Trustee, in its capacity as Indenture Trustee,
except money or property held in trust to pay principal of, or interest on, the
Notes.

ARTICLE VI

INSOLVENCY EVENTS

Section 6.1 Rights upon the Occurrence of an Insolvency Event. If an Insolvency
Event occurs with respect to Transferor or any other Holder of the Transferor
Interest (excluding any Supplemental Interest), Transferor shall on the day any
such event occurs, immediately cease to transfer Principal Receivables to the
Issuer and shall promptly give notice to Indenture Trustee, Owner Trustee and
the Rating Agencies thereof. Notwithstanding any cessation of the transfer to
the Issuer of additional Principal Receivables, Principal Receivables
transferred to the Issuer prior to the occurrence of such Insolvency Event and
Collections and Recoveries in respect of such Principal Receivables, Finance
Charge Receivables whenever created accrued in respect of such Principal
Receivables and Collections in respect of such Finance Charge Receivables, shall
continue to be property of the Issuer.

ARTICLE VII

SERVICER DEFAULTS

Section 7.1 Servicer Defaults. If any one of the following events (a “Servicer
Default”) shall occur and be continuing after the Certificate Trust Termination
Date:

(a) any failure by the Servicer to make any payment, transfer or deposit or to
give instructions or notice to the Issuer pursuant to Section 8 of the Indenture
Supplement or to instruct the Indenture Trustee to make any required drawing,
withdrawal, or payment under any Enhancement, in each case, within five
(5) Business Days after the date of the receipt by the Servicer of written
notice from the Indenture Trustee that such payment, transfer, deposit,
withdrawal or drawing or such instruction or notice is required to be made or
given, as the case may be, under the terms of this Agreement, any Indenture
Supplement or the Indenture;

 

32



--------------------------------------------------------------------------------

(b) failure on the part of the Servicer duly to observe or perform in any
respect any other covenants or agreements of the Servicer set forth in this
Agreement, any Indenture Supplement or the Indenture which has a material
adverse effect on (i) the Servicer’s ability to collect the Receivables or
otherwise perform its obligations under this Agreement, any Indenture Supplement
or the Indenture or (ii) the collectability or value of the Receivables, and
which continues unremedied for a period of forty-five (45) days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by the Indenture Trustee, or to the
Servicer and the Indenture Trustee by Holders of Notes evidencing not less than
25% of the Outstanding Amount of any Series and such material adverse effect
continues for such period; or the Servicer shall delegate its duties under this
Agreement, except as permitted by Section 5.7;

(c) any representation, warranty or certification made by the Servicer in this
Agreement, any Indenture Supplement or the Indenture or in any certificate
delivered pursuant to this Agreement, any Indenture Supplement or the Indenture
shall prove to have been incorrect when made, which has a material adverse
effect on (i) the Servicer’s ability to collect the Receivables or otherwise
perform its obligations under this Agreement, any Indenture Supplement or the
Indenture or (ii) the collectability or value of the Receivables, and which
continues to be incorrect in any material respect for a period of forty-five
(45) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by the Indenture
Trustee or to the Servicer and the Indenture Trustee by the Holders of not less
than 25% of the Outstanding Amount of any Series and such material adverse
effect continues for such period; or

(d) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Servicer, and such decree or order shall have remained
in force undischarged or unstayed for a period of sixty (60) days; or the
Servicer shall admit in writing its inability to pay its debts generally as they
become due, commence or have commenced against it (unless dismissed within
thirty (30) days) as debtor a proceeding under any applicable insolvency or
reorganization statute, make any assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;

then, so long as such Servicer Default shall not have been remedied, either the
Indenture Trustee, or the Holders of Notes evidencing aggregating more than
66-2/3% of the Outstanding Amount, by notice then given in writing to the
Servicer, (and to the Indenture Trustee if given by the Noteholders) (a
“Servicer Termination Notice”), may terminate all of the rights and obligations
of the Servicer as Servicer under this Agreement.

After receipt by the Servicer of such Servicer Termination Notice, and on the
date that a Successor Servicer shall have been appointed by the Indenture
Trustee pursuant to Section 7.2, all authority and power of the Servicer under
this Agreement shall pass to and be vested in a Successor Servicer; and, without
limitation, the Indenture Trustee is hereby authorized and

 

33



--------------------------------------------------------------------------------

empowered (upon the failure of the Servicer to cooperate) to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments upon the failure of the Servicer to execute or
deliver such documents or instruments, and to do and accomplish all other acts
or things necessary or appropriate to effect the purposes of such transfer of
servicing rights and obligations. The Servicer agrees to cooperate with the
Indenture Trustee and such Successor Servicer in effecting the termination of
the responsibilities and rights of the Servicer to conduct servicing hereunder
including, without limitation, the transfer to such Successor Servicer of all
authority of the Servicer to service the Receivables provided for under this
Agreement, including, without limitation, all authority over all Collections
which shall on the date of transfer be held by the Servicer for deposit, or
which have been deposited by the Servicer, in the Collection Account or any
Series Account, or which shall thereafter be received with respect to the
Receivables, and in assisting the Successor Servicer in enforcing all rights to
Insurance Proceeds applicable to the Issuer. The Servicer shall promptly
transfer its electronic records or electronic copies thereof relating to the
Receivables to the Successor Servicer in such electronic form as the Successor
Servicer may reasonably request and shall promptly transfer to the Successor
Servicer all other records, correspondence and documents necessary for the
continued servicing of the Receivables in the manner and at such times as the
Successor Servicer shall reasonably request. To the extent that compliance with
this Section 7.1 shall require the Servicer to disclose to the Successor
Servicer information of any kind which the Servicer reasonably deems to be
confidential, the Successor Servicer shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
necessary to protect its interests. The Servicer shall, on the date of any
servicing transfer, transfer all of its rights and obligations under any
Enhancement with respect to any Series to the Successor Servicer.

Notwithstanding the foregoing, a delay in or failure of performance referred to
in subsection 7.1(a), for a cumulative period of ten (10) Business Days, or
under subsection 7.1(b) or (c), for a cumulative period of sixty (60) Business
Days, shall not constitute a Servicer Default if such delay or failure could not
be prevented by the exercise of reasonable diligence by the Servicer and such
delay or failure was caused by an act of God or the public enemy, acts of
declared or undeclared war, public disorder, rebellion, riot or sabotage,
epidemics, landslides, lightning, fire, hurricanes, tornadoes, earthquakes,
nuclear disasters or meltdowns, floods, power outages or similar causes. The
preceding sentence shall not relieve the Servicer from using its best efforts to
perform its obligations in a timely manner in accordance with the terms of this
Agreement and the Servicer shall provide the Indenture Trustee, the Owner
Trustee and the Transferor, with an Officer’s Certificate giving prompt notice
of such failure or delay by it, together with a description of the cause of such
failure or delay and its efforts so to perform its obligations.

Section 7.2 Indenture Trustee to Act; Appointment of Successor.

(a) On and after the occurrence of a Servicer Default pursuant to Section 7.1 or
a resignation of the Servicer pursuant to Section 5.5, the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Indenture Trustee or until a date mutually agreed upon by the Servicer and the
Indenture Trustee. The Indenture Trustee shall, as promptly as possible after
the giving of a Servicer Termination Notice appoint an Eligible Servicer
successor servicer

 

34



--------------------------------------------------------------------------------

(the “Successor Servicer”), and such Successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Indenture
Trustee. If a Successor Servicer has not been appointed or has not accepted its
appointment at the time when Servicer ceases to act as Servicer, Indenture
Trustee without further action shall automatically be appointed the Successor
Servicer. Indenture Trustee may delegate any of its servicing obligations to an
Affiliate of Indenture Trustee or agent in accordance with Section 3.1(b) and
5.7. Notwithstanding the foregoing, Indenture Trustee shall, if it is legally
unable so to act, petition a court of competent jurisdiction to appoint any
established institution having a net worth of not less than $50,000,000 and
whose regular business includes the servicing of credit card receivables as the
Successor Servicer hereunder. Indenture Trustee shall give prompt notice to each
Rating Agency and each Enhancement Provider, if any, entitled thereto pursuant
to the applicable Indenture Supplement upon the appointment of a Successor
Servicer.

(b) Upon its appointment, the Successor Servicer shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Successor Servicer. Any Successor Servicer, by its acceptance of
its appointment, will automatically agree to be bound by the terms and
provisions of each Indenture Supplement and the Indenture.

(c) In connection with such appointment and assumption, the Issuer shall be
entitled to such compensation, or may make such arrangements for the
compensation of the Successor Servicer out of Collections, as it and such
Successor Servicer shall agree; provided, however, that no such compensation
shall be in excess of the Monthly Servicing Fee permitted to the Servicer
pursuant to Section 3.2. The Holder of the Transferor Interest agrees that if
the Servicer is terminated hereunder, the portion of the Collections in respect
of Finance Charge Receivables that it is entitled to receive pursuant to
Section 8 of the related Indenture Supplement shall be reduced by an amount
sufficient to pay its share (determined by reference to the Indenture
Supplements with respect to any outstanding Series) of the compensation of the
Successor Servicer.

(d) All authority and power granted to the Successor Servicer under this
Agreement shall automatically cease and terminate upon termination of the Issuer
pursuant to Section 8.1 and shall pass to and be vested in the Transferor and,
without limitation, the Transferor is hereby authorized and empowered to execute
and deliver, on behalf of the Successor Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Successor Servicer agrees to cooperate with
the Transferor in effecting the termination of the responsibilities and rights
of the Successor Servicer to conduct servicing on the Receivables. The Successor
Servicer shall transfer its electronic records relating to the Receivables to
the Transferor in such electronic form as the Transferor may reasonably request
and shall transfer all other records, correspondence and documents to the
Transferor in the manner and at such times as the Transferor shall reasonably
request. To the extent that compliance with this Section 7.2 shall require the
Successor Servicer to disclose to the Transferor information of any kind which
the Successor Servicer deems to be confidential, the Transferor shall be
required to enter into such customary licensing and confidentiality agreements
as the Successor Servicer shall deem necessary to protect its interests.

 

35



--------------------------------------------------------------------------------

Section 7.3 Notification of Servicer Default and Successor Servicer. Within two
Business Days after the Servicer becomes aware of any Servicer Default, the
Servicer shall give prompt written notice thereof to the Indenture Trustee and
each Rating Agency. Upon any termination or appointment of a Successor Servicer
pursuant to this Article VII, the Indenture Trustee shall give prompt written
notice thereof to each Rating Agency.

Section 7.4 Waiver of Past Defaults. The Holders of Notes aggregating not less
than 66-2/3% of the Outstanding Amount of any Series, adversely affected by a
default by the Servicer or the Transferor in the performance of its obligations
hereunder may waive such default and its consequences on behalf of such Series,
except a default in the failure to make any required deposits or payment of
interest or principal relating to such Series pursuant to Section 8 of the
related Indenture Supplement which default does not result from the failure of
the Paying Agent to perform its obligations to make any required deposits or
payments of interest and principal in accordance with Section 8 of the related
Indenture Supplement. Upon any such waiver of a past default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.

ARTICLE VIII

TERMINATION

Section 8.1 Termination of Agreement. This Agreement and the respective
obligations and responsibilities of Issuer, Transferor and Servicer under this
Agreement shall terminate, except with respect to the duties described in
Section 5.4, on the Trust Termination Date.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Amendment.

(a) This Agreement may be amended in writing from time to time by Servicer,
Transferor and Issuer, without the consent of any of Indenture Trustee or any
Noteholder to cure any ambiguity, to correct or supplement any provisions herein
which may be inconsistent with any other provisions herein or to add any other
provisions with respect to matters or questions raised under this Agreement
which shall not be inconsistent with the provisions of this Agreement; provided,
however, that such action shall not adversely affect in any material respect the
interests of any of the Noteholders. This Agreement may also be amended in
writing from time to time by the Servicer, the Transferor and the Issuer without
the consent of any Noteholder; provided, that (i) the Transferor shall have
delivered to the Indenture Trustee and the Owner Trustee an Officer’s
Certificate to the effect that the Transferor reasonably believes,

 

36



--------------------------------------------------------------------------------

based on facts known at the time of such certification, such action will not
have an Adverse Effect and (ii) the Rating Agency Condition shall have been
satisfied with respect to such amendment. Additionally, notwithstanding the
preceding sentence, this Agreement will be amended by Servicer and Issuer at the
direction of Transferor without the consent of Indenture Trustee or any of the
Noteholders or Enhancement Providers to add, modify or eliminate such provisions
as may be necessary or advisable in order to enable all or a portion of Issuer
to avoid the imposition of state or local income or franchise taxes imposed on
Issuer’s property or its income; provided, however, that (A) Transferor delivers
to Indenture Trustee and Owner Trustee an Officer’s Certificate to the effect
that the proposed amendments meet the requirements set forth in this Section,
(B) the Rating Agency Condition has been satisfied, and (C) such amendment does
not affect the rights, duties or obligations of Indenture Trustee or Owner
Trustee hereunder. The amendments which Transferor may make without the consent
of Noteholders or Enhancement Providers pursuant to this subsection 9.1(a) may
include the addition of a Transferor.

(b) This Agreement may also be amended in writing from time to time by the
Servicer, the Transferor and the Issuer, with the consent of the Holders of
Notes aggregating not less than 66 2/3% of the Outstanding Amount, of each
outstanding Series adversely affected by such amendment, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or modifying in any manner the rights of
Noteholders of any outstanding Series; provided, however, that no such amendment
shall (i) extend the Series Termination Date for any Series or change the date
on which interest is required to be paid on any Note, or reduce the principal
amount thereof, the interest rate specified thereon or the redemption price with
respect thereto or change the coin or currency in which any Note or any interest
thereon is payable or change the manner of calculating interest on any Note, or
(ii) reduce the aforesaid percentage required to consent to any such amendment,
without the consent of each Noteholder of each Series adversely affected
thereby. Any amendment to be effected pursuant to this Article IX shall be
deemed to affect adversely all outstanding Series, other than any Series with
respect to which the Transferor shall deliver to the Indenture Trustee and the
Owner Trustee an Officer’s Certificate to the effect that the Transferor
reasonably believes, based on facts known at the time of such certification,
that such action will not have an Adverse Effect. The Owner Trustee may, but
shall not be obligated to, enter into any such Amendment which affects the Owner
Trustee’s rights, duties or immunities under this Agreement or otherwise.

(c) Promptly after the execution of any amendment to this Agreement, the
Servicer shall furnish notification of the substance of such amendment to the
Indenture Trustee and each Rating Agency.

(d) It shall not be necessary for the consent of Noteholders under this
Section 9.1 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Issuer may prescribe.

 

37



--------------------------------------------------------------------------------

(e) Any Indenture Supplement executed and delivered pursuant to Article X of the
Indenture and any amendment to the Account Schedule in connection with the
addition to or removal of Receivables from the Issuer as provided in
Sections 2.6 and 2.7, executed in accordance with the provisions hereof, shall
not be considered amendments to this Agreement for the purpose of
subsections 9.1(a) and (b).

(f) In connection with any amendment hereto, the Indenture Trustee may request
an Opinion of Counsel from the Transferor or the Servicer to the effect that
such amendment complies with the requirements of this Agreement.

Section 9.2 Protection of Right, Title and Interest to Issuer.

(a) The Servicer shall cause this Agreement and all amendments hereto and all
financing statements, amendments, and continuation statements and any other
necessary documents covering the Issuer’s and the Indenture Trustee’s right,
title and interest to the property comprising the Trust Assets to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by law fully
to preserve and protect the right, title and interest of the Indenture Trustee,
Noteholders and the Issuer, as the case may be, hereunder to the Trust Assets.
The Servicer shall deliver to the Indenture Trustee file-stamped copies of, or
filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
The Transferor shall cooperate fully with the Servicer in connection with the
obligations set forth above and shall execute any and all documents reasonably
required to fulfill the intent of this subsection 9.2(a).

(b) With respect to all financing statements filed against Spirit of America
National Bank, Fashion Service Corp. and Charming Shoppes Receivables Corp. in
connection with the assignment of Receivables from Spirit of America National
Bank and Charming Shoppes Receivables Corp. to World Financial Network National
Bank or the Transferor, as applicable, the Servicer shall file continuation
statements meeting the requirements of applicable state law in such manner and
in such jurisdictions as are necessary to maintain the perfection of the
first-priority nature of the Receivables Trust’s interest in the Receivables
described therein.

(c) On and after the Certificate Trust Termination Date, the Servicer will
deliver to the Issuer and the Indenture Trustee on or before March 31 of each
year an Opinion of Counsel, substantially in the form of Exhibit G, addressed to
the Indenture Trustee.

Section 9.3 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 9.4 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
at, sent by facsimile or email to, sent by courier at or mailed by registered
mail, return receipt requested, (a) in the case of the Transferor, to WFN Credit
Company, LLC, 3100 Easton Square Place, #3108, Columbus, Ohio 43219, (b) in the
case of the Servicer, to World Financial Network National Bank, 3100 Easton
Square Place, Columbus, Ohio 43219, (c) in the case of the Issuer or Owner

 

38



--------------------------------------------------------------------------------

Trustee, to the Corporate Trust Office, (d) in the case of the Enhancement
Provider for a particular Series, to the address, if any, specified in the
related Indenture Supplement, or (e) in the case of the Rating Agency for a
particular Series, to the address, if any, specified in the related Indenture
Supplement; or, as to each party, at such other address or facsimile number as
shall be designated by such party in a written notice to each other party.
Unless otherwise provided with respect to any Series in the related Indenture
Supplement, any notice required or permitted to be mailed to a Noteholder shall
be given by first class mail, postage prepaid, at the address of such Noteholder
as shown in the Note Register. Any notice so mailed within the time prescribed
in this Agreement shall be conclusively presumed to have been duly given,
whether or not the Noteholder receives such notice.

Section 9.5 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or
rights of the Noteholders thereof.

Section 9.6 Assignment. This Agreement may not be assigned by the Transferor or
the Servicer without the prior written consent of the Holders of Notes
aggregating not less than 66-2/3% of the Outstanding Amount of each Series on a
Series by Series basis; provided that this requirement shall not apply to any
assignment or delegation expressly permitted by this Agreement, including
pursuant to Section 4.2, Section 5.2, Section 5.5 or Section 5.7.

Section 9.7 Further Assurances. The Transferor and the Servicer agree to do and
perform, from time to time, any and all acts and to authorize and execute any
and all further instruments required or reasonably requested by the Owner
Trustee and Indenture Trustee more fully to effect the purposes of this
Agreement, including, without limitation, the authorization of any financing
statements, amendments, or continuation statements relating to the Trust Assets
for filing under the provisions of the UCC of any applicable jurisdiction.

Section 9.8 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Issuer, any Enhancement Provider, the
Indenture Trustee, the Noteholders or the Owner Trustee, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies, and
privileges provided by law.

Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 9.10 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Indenture Trustee, and their respective successors and permitted assigns and for
purposes of Section 5.4, the Owner Trustee. Except as otherwise provided in this
Article IX, no other Person shall have any right or obligation hereunder.

 

39



--------------------------------------------------------------------------------

Section 9.11 Actions by Noteholders. (a) Whenever in this Agreement a provision
is made that an action may be taken or a notice, demand or instructions given by
Noteholders, such action, notice or instruction may be taken or given by any
Noteholder, unless such provision requires a specific percentage of Noteholders.
(b) Any request, demand, authorization, direction, notice, consent, waiver or
other act by a Noteholder shall bind such Noteholder and every subsequent Holder
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done or omitted
to be done by Issuer, the Owner Trustee, the Indenture Trustee, Transferor or
the Servicer in reliance thereon, whether or not notation of such action is made
upon such Note.

Section 9.12 Rule 144A Information. For so long as any of the Notes of any
Series are “restricted securities” within the meaning of Rule 144(a)(3) under
the Securities Act, each of the Transferor, the Owner Trustee, the Servicer, the
Indenture Trustee and the Enhancement Provider for such Series agree to
cooperate with each other to provide to any Noteholders of such Series and to
any prospective purchaser of Notes designated by such an Noteholder upon the
request of such Noteholder or prospective purchaser, any information required to
be provided to such holder or prospective purchaser to satisfy the condition set
forth in Rule 144A(d)(4) under the Securities Act.

Section 9.13 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement, sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 9.14 No Bankruptcy Petition. Each of Issuer (with respect to Transferor
only), Servicer, each Enhancement Provider, if any, and each Holder of a
Supplemental Interest and Transferor (with respect to Issuer only) severally and
not jointly, hereby covenants and agrees that it will not at any time institute
against, solicit or join or cooperate with or encourage any institution against
Issuer, Transferor or Certificate Trust of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under any United States federal or state bankruptcy or similar law. Nothing in
this Section 9.14 shall preclude, or be deemed to estop, any of the foregoing
Persons from taking (to the extent such action is otherwise permitted to be
taken by such Person hereunder) or omitting to take any action prior to such
date in (i) any case or proceeding with respect to Issuer or Transferor
voluntarily filed or commenced by or on behalf of Issuer or Transferor,
respectively, under or pursuant to any such law or (ii) any involuntary case or
proceeding pertaining to Issuer or Transferor commenced by anyone other than a
party to this Agreement, as applicable under or pursuant to any such law. This
Section 9.14 shall survive the termination of this Agreement.

Section 9.15 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

40



--------------------------------------------------------------------------------

Section 9.16 Inconsistent Provisions. To the extent that any provision in any
Indenture Supplement in any certificate or document delivered in connection with
any Indenture Supplement is inconsistent with any provision under this
Agreement, or in any circumstance in which it is unclear whether such Indenture
Supplement or this Agreement shall control, the provisions contained in such
Indenture Supplement (or such certificate or other document) shall control with
respect to the related Series.

Section 9.17 Rights of Indenture Trustee. Indenture Trustee shall have herein
the same rights, protections, indemnities and immunities as specified in the
Indenture.

Section 9.18 Rights of Owner Trustee. Each of the parties hereto acknowledges
and agrees that this Agreement is being executed and delivered by BNY Mellon
Trust of Delaware not individually but solely and exclusively in its capacity as
Owner Trustee on behalf of the Issuer for the purpose and with the intention of
binding the Issuer. No obligations or liabilities hereunder shall run against
BNY Mellon Trust of Delaware in its individual capacity or against its
properties or assets.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor, the Servicer and the Issuer have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

WFN CREDIT COMPANY, LLC, as Transferor By:   /s/ Daniel T. Groomes Name:  
Daniel T. Groomes Title:   President

WORLD FINANCIAL NETWORK

NATIONAL BANK, as Servicer

By:   /s/ Ronald C. Reed Name:   Ronald C. Reed Title:   Treasurer

 

S-1



--------------------------------------------------------------------------------

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST II, as Issuer By:   BNY
Mellon Trust of Delaware, not in its individual capacity but solely as Owner
Trustee on behalf of Issuer By:   /s/ Kristine K. Gullo Name:   Kristine K.
Gullo Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

The Indenture Trustee and the Paying Agent agree to undertake to perform their
respective duties as Indenture Trustee and as Paying Agent as are specifically
set forth in this Agreement.

 

Acknowledged and Accepted:

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity,

but solely in its capacity as Indenture Trustee

By:   /s/ Tamara Schultz-Fugh Name:   Tamara Schultz-Fugh Title:   Vice
President

U.S. BANK NATIONAL ASSOCIATION,

as Paying Agent

By:   /s/ Tamara Schultz-Fugh Name:   Tamara Schultz-Fugh Title:   Vice
President

 

S-3



--------------------------------------------------------------------------------

 

G-1